

Exhibit 10.1


$85,937,500.00
SENIOR SECURED NOTE PURCHASE AGREEMENT
among
NOVATION COMPANIES, INC.
as Issuer,
and
THE SUBSIDIARIES OF THE ISSUER
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
TABERNA PREFERRED FUNDING I, LTD., TABERNA PREFERRED FUNDING II, LTD., and
KODIAK CDO I, LTD.
as Noteholders,


and,
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Collateral Agent






Dated as of
July 27, 2017





--------------------------------------------------------------------------------






Table of Contents


Page


ARTICLE 1
DEFINITIONS1

Section 1.1
Defined Terms    1

Section 1.2
Other Definitional Provisions    21

Section 1.3
Accounting Terms    22

Section 1.4
Time References    23

Section 1.5
Execution of Documents    23

ARTICLE 2
NOTE PURCHASE TERMS    23

Section 2.1
Purchase of Notes    23

Section 2.2
Investment Representations and Warranties    23

Section 2.3
Payment of Principal and Interest; Default Rate; Maturity    24

Section 2.4
Payments    24

Section 2.5
Optional Redemption    24

Section 2.6
Usury    25

Section 2.7
Pro Rata Treatment    25

Section 2.8
Taxes    26

ARTICLE 3
REPRESENTATIONS AND WARRANTIES    29

Section 3.1
Financial Condition    30

Section 3.2
No Material Adverse Effect    30

Section 3.3
Corporate Existence; Compliance with Law    30

Section 3.4
Corporate Power; Authorization; Enforceable Obligations    31

Section 3.5
No Legal Bar; No Default    31

Section 3.6
No Material Litigation    31

Section 3.7
Investment Company Act; etc    32

Section 3.8
Margin Regulations    32

Section 3.9
ERISA    32

Section 3.10
Environmental Matters    32

Section 3.11
Subsidiaries; Joint Ventures; Partnerships    33

Section 3.12
Ownership    34

Section 3.13
Indebtedness    34

Section 3.14
Taxes    34

Section 3.15
Intellectual Property Rights    34

Section 3.16
Solvency    35

Section 3.17
Investments    35

Section 3.18
Labor Matters    35

Section 3.19
Accuracy and Completeness of Information    36

Section 3.20
Material Contracts    36

Section 3.21
Insurance    36

Section 3.22
Real Property    36

Section 3.23
Anti-Terrorism Laws    36

Section 3.24
Compliance with OFAC Rules and Regulations    37

Section 3.25
Compliance with FCPA    37

Section 3.26
Consent; Governmental Authorizations    37

ARTICLE 4
CONDITIONS PRECEDENT    37

Section 4.1
Conditions to Closing Date    37

ARTICLE 5
AFFIRMATIVE COVENANTS    40

Section 5.1
Financial Statements    40

Section 5.2
Certificates; Other Information    41






--------------------------------------------------------------------------------




Section 5.3
Payment of Taxes    42

Section 5.4
Conduct of Business and Maintenance of Existence; Liquidation of
Guarantors    43

Section 5.5
Maintenance of Property; Insurance    43

Section 5.6
Inspection of Property; Books and Records; Discussions    43

Section 5.7
Notices    44

Section 5.8
Environmental Laws    46

Section 5.9
Financial Covenants    46

Section 5.10
Additional Guarantors    48

Section 5.11
Compliance with Law and Material Contracts    48

Section 5.12
Covenants Regarding Patents, Trademarks and Copyrights    48

Section 5.13
Additional Information; Further Assurances    49

Section 5.14
Board Observer Rights    49

Section 5.15
Distributions of Cash from Debtor Subsidiaries    50

Section 5.16
Post-Closing Agreement    50

ARTICLE 6
NEGATIVE COVENANTS    50

Section 6.1
Indebtedness    50

Section 6.2
Liens    52

Section 6.3
Intentionally Omitted    52

Section 6.4
Asset Sales    52

Section 6.5
Transactions with Affiliates    53

Section 6.6
Formation of New Subsidiaries; Restrictions    54

Section 6.7
Corporate Changes; Material Contracts    54

Section 6.8
Limitation on Restricted Actions    54

Section 6.9
Restricted Payments    55

Section 6.10
Prohibited Payments    55

Section 6.11
Investments    55

ARTICLE 7
EVENTS OF DEFAULT    56

Section 7.1
Events of Default    56

Section 7.2
Acceleration; Remedies; Waiver    59

ARTICLE 8
provisions applicable to Noteholders    60

Section 8.1
Action by Noteholders    60

Section 8.2
Transfer of Notes    60

ARTICLE 9
MISCELLANEOUS    61

Section 9.1
Governing Law    61

Section 9.2
Consent to Jurisdiction and Service of Process; Waiver of Jury Trial    61

Section 9.3
Notices    62

Section 9.4
No Waiver; Cumulative Remedies    62

Section 9.5
Survival of Representations and Warranties    63

Section 9.6
Expenses; Indemnity and Waiver of Consequential Damages    63

Section 9.7
Joint and Several    64

Section 9.8
Creditor - Debtor Relationship    65

Section 9.9
Table of Contents and Section Headings    65

Section 9.10
Amendments    65

Section 9.11
Confidentiality    65

Section 9.12
Resolution of Drafting Ambiguities    66

Section 9.13
Subordination of Intercompany Debt    66

Section 9.14
Intercreditor Agreement    67

Section 9.15
Additional Subordinated Financing Opportunities    67

Section 9.16
Miscellaneous    67

Section 9.17
Press Releases and Related Matters    68

ARTICLE 10
GUARANTY    68

Section 10.1
The Guaranty    68

Section 10.2
Bankruptcy    69

Section 10.3
Nature of Liability    69






--------------------------------------------------------------------------------




Section 10.4
Independent Obligation    69

Section 10.5
Authorization    69

Section 10.6
Reliance    70

Section 10.7
Waiver    70

Section 10.8
Limitation on Enforcement    71

Section 10.9
Confirmation of Payment    71

ARTICLE 11
THE COLLATERAL AGENT    71

Section 11.1
Appointment and Duties    71

Section 11.2
Binding Effect    72

Section 11.3
Use of Discretion    73

Section 11.4
Delegation of Rights and Duties    73

Section 11.5
Reliance and Liability    74

Section 11.6
Collateral Agent Individually    78

Section 11.7
Noteholder Credit Decision    79

Section 11.8
Expenses; Indemnities    79

Section 11.9
Resignation of Collateral Agent    81

Section 11.10
Release of Collateral or Guarantors    82

Section 11.11
Additional Noteholders    82






--------------------------------------------------------------------------------




Schedules
Schedule 1.1(a)        Investments
Schedule 1.1(b)        Liens
Schedule 2.1            Allocation of Notes
Schedule 3.1            Financial Condition
Schedule 3.2            Material Adverse Effect
Schedule 3.3
Jurisdictions of Organization and Qualification

Schedule 3.6
Litigation

Schedule 3.11
Subsidiaries

Schedule 3.14
Taxes

Schedule 3.15
Intellectual Property Rights

Schedule 3.18
Labor Matters

Schedule 3.20
Material Contracts

Schedule 6.1(c)
Indebtedness

Schedule 9.3
Notices

Exhibits
Exhibit 1.1(a)            Form of Joinder Agreement
Exhibit 1.1(b)            Form of Note
Exhibit 1.1(c)            Form of Permitted Acquisition Certificate
Exhibit 4.1(d)            Form of Officer’s Certificate
Exhibit 4.1(e)            Form of Legal Opinion of Olshan Frome Wolosky LLP
Exhibit 4.1(i)            Form of Solvency Certificate
Exhibit 4.1(l)            Form of Patriot Act Certificate
Exhibit 5.2(a)
Form of Officer’s Compliance Certificate

Exhibit 6.4(b)
Form of Asset Sale Reinvestment Notice






--------------------------------------------------------------------------------




SENIOR SECURED NOTE PURCHASE AGREEMENT, dated as of July 27, 2017, among
Novation Companies, Inc., a Maryland corporation (the “Issuer”), each of those
Subsidiaries of the Issuer identified as a “Guarantor” on the signature pages
hereto and such other Subsidiaries of the Issuer as may from time to time become
a party hereto (each a “Guarantor” and collectively, the “Guarantors”), the
Noteholders (as hereinafter defined) listed on the signature page hereof
(together with such Persons who may become Noteholders hereunder from time to
time, each a “Noteholder” and collectively, the “Noteholders”), and Wilmington
Savings Fund Society, FSB as Collateral Agent (the “Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Issuer desires to refinance $85,937,500.00 of existing principal
indebtedness issued in the form of Series 1 Notes, Series 2 Notes, and Series 3
Notes issued pursuant to three Indentures dated as of March 22, 2011 by and
among the Issuer, the Noteholders, and The Bank of New York Mellon Trust
Company, National Association, as Trustee (collectively, the “2011 Notes” and
the “2011 Indentures”);
WHEREAS, the 2011 Notes are presently owned by the Noteholders;
WHEREAS, as a means of refinancing the 2011 Notes, the Noteholders have agreed
to exchange their 2011 Notes for new Notes from the Issuer on the terms and
conditions contained herein; and
WHEREAS, the Issuer and Guarantors desire to secure all of the Obligations by
granting to the Collateral Agent, for the benefit of itself and the Noteholders,
a security interest in and lien upon the Collateral (as defined herein).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties, intending
to be legally bound, hereby agree as follows:
ARTICLE 1



DEFINITIONS
Section 1.1    Defined Terms.


As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
“Accounting Changes” shall have the meaning set forth in Section 1.3.
“Accounts Receivable” shall mean amounts owed to any Credit Party by any
non-affiliated third party and which arose in the ordinary course of such Credit
Party’s business and resulted from the sale of Inventory or the performance of
services, but not including any amounts owed by any Credit Party to another
Credit Party.
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.
Notwithstanding the foregoing, no Noteholder shall be deemed an Affiliate of any
Credit Party or any Subsidiary of any Credit Party.
“Agreement” or “Note Purchase Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.
“Applicable Rate” shall mean a variable rate equal to LIBOR plus three hundred
fifty basis points (3.50%) per annum.
“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”
“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Noteholder, (b) an Affiliate of a Noteholder, or (c) an
entity or an Affiliate of an entity that administers or manages a Noteholder.
“Asset Sale” shall mean (a) the disposition of any or all of the assets of any
Credit Party or any Subsidiary whether by sale, lease, assignment, transfer or
otherwise, in a single transaction or in a series of related transactions for
operating assets with a fair market value in excess of $2.0 million or (b) any
partial or complete redemption of, including a clean-up call in connection with,
the RMBS





--------------------------------------------------------------------------------




Bonds; provided, however, a sale of Accounts Receivable by a Credit Party in
connection with a receivables factoring arrangement shall not be an Asset Sale.
“Bankruptcy Case” shall mean the proceedings captioned In re Novation Companies,
Inc. et al., Case Nos. 16-19745, 19747-19749 DER (Jointly Administered Case No.
16-19745) before the United States Bankruptcy Court for the District of
Maryland.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time.
“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).
“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(e).
“Bankruptcy Plan” shall mean the Debtors’ Second Amended Joint Chapter 11 Plan
of Reorganization of (i) Novation Companies, Inc. and (ii) NovaStar Mortgage LLC
at Bankruptcy Case Docket No. 486.
“Business” shall mean the business or businesses operated by the Credit Parties.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250 million
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or is at
least P-1 or the equivalent thereof from Moody’s (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements with a bank or trust company or a recognized
securities dealer having capital and surplus in excess of $500 million for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s, (g) money market
accounts subject to Rule 2a-7 of the Exchange Act (“SEC Rule 2a-7”) which
consist primarily of cash and cash equivalents set forth in clauses (a) through
(f) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in SEC Rule 2a-7) and any remaining amount shall at all
times be comprised of Second Tier Securities (as defined in SEC Rule 2a-7) and
(h) shares of any so‑called “money market fund,” provided that such fund is
registered under the Investment Company Act of 1940, has net assets of at least
$100 million and has an investment portfolio with an average maturity of 365
days or less.
“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 50% of
the then outstanding Voting Stock of the Issuer; (b) the replacement of a
majority of the Board of Directors of the Issuer over a two-year period from the
directors who constituted the Board of Directors at the beginning of such
period, and such replacement shall not have been approved by the Required
Noteholders or a vote of at least a majority of the Board of Directors of the
Issuer then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved; and (c) Issuer shall fail, directly or
indirectly, to legally and beneficially own 100% of each of (i) the Equity
Interests and (ii) the Voting Stock of each Guarantor.





--------------------------------------------------------------------------------




“Closing Date” shall mean the date of the consummation of the transactions
contemplated by this Agreement evidenced by the date set forth in the preamble.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall have the meaning set forth in the Pledge and Security
Agreement.
“Commonly Controlled Entity” shall mean, as of any date of determination, an
entity, whether or not incorporated, which is under common control with the
Issuer within the meaning of Section 4001(b)(1) of ERISA or is part of a group
which includes the Issuer and which is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code to the extent required by such section, Section 414(m) or 414(o) of the
Code.
“Confidential Information” shall have the meaning set forth in Section 9.11.
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Issuer and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.
“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four consecutive fiscal quarter period ending on such date, all
expenditures of the Issuer and its Subsidiaries on a Consolidated basis for such
period that in accordance with GAAP would be classified as capital expenditures,
including, without limitation, Capital Lease Obligations. The term “Consolidated
Capital Expenditures” shall not include (a) any portion of such expenditures
attributable solely to, and incurred in connection with, a Permitted
Acquisition, (b) capital expenditures financed with the proceeds of Indebtedness
permitted to be incurred under this Agreement or issuances of Equity Interests,
or (c) capital expenditures made simultaneously with the trade-in of existing
equipment to the extent of the value attributed to the traded-in equipment.
“Consolidated EBITDA” shall mean, as of any date of determination for the
trailing four (4) consecutive fiscal quarter period ending on such date, without
duplication, (a) Consolidated Net Income for such period plus (b) the sum,
without duplication, of the following solely to the extent deducted in
calculating Consolidated Net Income: (i) Consolidated Interest Expense for such
period, (ii) tax expense (including, without limitation, any federal, state,
local and foreign income and similar taxes) of the Issuer and its Subsidiaries
for such period, and (iii) depreciation and amortization expense of the Issuer
and its Subsidiaries for such period.
“Consolidated Gross Revenues” shall mean total gross revenues of the Issuer and
its Subsidiaries on a consolidated basis as determined in accordance with GAAP.
“Consolidated Interest Expense” shall mean, as of any date of determination for
the trailing four (4) consecutive fiscal quarter period ending on such date, all
interest expense (excluding amortization of debt discount and premium, but
including the interest component under Capital Leases and synthetic leases, tax
retention operating leases, off-balance sheet loans and similar off-balance
sheet financing products) for such period of the Issuer and its Subsidiaries on
a Consolidated basis net of interest income.
“Consolidated Net Income” shall mean, as of any date of determination for the
trailing four (4) consecutive fiscal quarter period ending on such date, the net
income (excluding extraordinary losses and gains, which shall include all
non-cash income, interest income and tax credits, rebates and other benefits) of
the Issuer and its Subsidiaries on a Consolidated basis for such period, all as
determined in accordance with GAAP. For the avoidance of doubt, “Consolidated
Net Income” shall include income received on account of the RMBS Bonds.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.
“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar





--------------------------------------------------------------------------------




office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise and all renewals thereof.
“Credit Facility” shall mean a credit facility providing for a working capital
line of credit or revolving loan credit facility of any existing or future
operating businesses of Issuer or any Guarantor or a receivables factoring
arrangement up to an amount equal to 70% of Accounts Receivable and Inventory of
the applicable operating businesses, as may be amended from time to time,
providing for a first priority lien covering Accounts Receivable and Inventory
in favor of the Credit Facility Lenders.
“Credit Facility Documents” shall mean the loan documents and other agreements
evidencing the Credit Facility.
“Credit Facility Lender” shall mean the “Lenders” that are from time to time
party to the Credit Facility Documents.
“Credit Party” shall mean any of the Issuer or the Guarantors.
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
“Default Rate” shall mean the Applicable Rate plus 300 basis points (3.0%) per
annum, which shall be payable on demand.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of the Issuer that is organized
and existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect.
“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.
“Event of Default” shall mean a Default, for which any requirement for the
giving of notice, the lapse of time, or both, has been satisfied.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” shall mean those Subsidiaries of the Issuer identified on
Schedule 3.11 as Excluded Subsidiaries.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Noteholder or required to be withheld or deducted from a payment to
a Noteholder, (a) Taxes imposed on or measured by the Noteholder’s net income
(however denominated), franchise Taxes imposed on the Noteholder, and branch
profits Taxes imposed on the Noteholder, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Noteholder
is organized or in which its principal office is located or, if applicable, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Noteholder pursuant to a law in effect on the date on which
(i) such Noteholder becomes a party hereto or (ii) such Noteholder changes its
principal office or, if applicable, lending office, except in each case to the
extent that, pursuant to Section 2.8, amounts with respect to such Taxes were
payable either to such Noteholder’s assignor immediately before such Noteholder
became a party hereto or to such Noteholder immediately before it changed its
principal office or, if applicable, lending office, (c) Taxes attributable to
such Noteholder’s failure to comply with Section 2.8(c) and (e) any Taxes
imposed under FATCA (or any amended or successor version of FATCA that is
substantively comparable and not materially more onerous to comply with).
“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance





--------------------------------------------------------------------------------




to the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof) and judgments and litigation
settlements, indemnity payments and any purchase price adjustments.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination for
the trailing four (4) consecutive fiscal quarter period of the Issuer ending on
such date, for the Issuer and its Subsidiaries on a Consolidated basis, the
ratio of (a) Consolidated EBITDA minus (i) those Restricted Payments not
otherwise permitted under Sections 6.9(a)-(e) and 6.9(g) and (ii) income taxes
paid in cash during such period, to (b) the sum of Consolidated Interest Expense
actually paid or payable in cash for such period plus Scheduled Funded Debt
Payments for such period (including the principal component of payments due on
Capital Leases during such period.)
“Foreign Investor” shall mean (a) if the Issuer is a U.S. Person, a Noteholder
that is not a U.S. Person, and (b) if the Issuer is not a U.S. Person, any
Noteholder that is resident or organized under the laws of a jurisdiction other
than that in which the Issuer is resident for tax purposes.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e),
(f), and (g) of such definition).
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.
“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement and shall also include any Additional Credit Party.
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article 10.
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property





--------------------------------------------------------------------------------




purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations plus any accrued interest thereon, (i) all obligations
of such Person under Hedging Agreements, excluding any portion thereof which
would be accounted for as interest expense under GAAP, (j) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Equity Interest issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date which is six (6) months after the Maturity
Date, (l) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product plus any accrued interest thereon and (m) all Indebtedness of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable
therefor.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Issuer under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” shall have the meaning set forth in Section 9.6(b).
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
“Intellectual Property” shall mean any and all U.S. and foreign intellectual
property rights (other than shrink wrap licenses for readily available
software), including trade secrets, Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses, all goodwill associated
therewith and all rights to sue for infringement thereof.
“Intercompany Debt” shall have the meaning set forth in Section 9.13.
“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDA minus
(i) those Restricted Payments not otherwise permitted under Sections 6.9(a)-(e)
and 6.9(g) and (ii) income taxes paid in cash during such period, to (b) the sum
of Consolidated Interest Expense actually paid or payable in cash for such
period.
“Inventory” shall mean have the meaning ascribed thereto in Article 9 of the
UCC.
“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Equity Interest, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any
Person, (b) any deposit with, or advance, loan or other extension of credit to,
any Person (other than deposits made in the ordinary course of business) or
(c) any other capital contribution to or investment in any Person, including,
without limitation, any Guaranty Obligation (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.
“IRS” shall mean the United States Internal Revenue Service, or any successor
thereto.
“Issuer” shall mean Novation Companies, Inc., f/k/a NovaStar Financial, Inc., a
Maryland corporation.
“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(a), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
“LIBOR” shall mean the London interbank offered rate, which shall be determined
in accordance with the following provisions (in each case rounded to the nearest
.000001%):
(1) On the second LIBOR Business Day (as defined below) prior to an interest
payment date with respect to which interest shall have accrued at the Applicable
Rate (each such day, a “LIBOR Determination Date”), LIBOR shall for the
following interest payment period equal the rate reported on Bloomberg Financial
Markets Commodities News, for three-month Eurodollar deposits that appears on
Dow Jones Telerate Page 3750 (as defined in the International Swaps and
Derivatives Association, Inc.





--------------------------------------------------------------------------------




2000 Interest Rate and Currency Exchange Definitions), or such other page as may
replace such Page 3750, as of 11:00 a.m. (London time) on such LIBOR
Determination Date.
(2) If, on any LIBOR Determination Date, such rate does not appear on Dow Jones
Telerate Page 3750 or such other page as may replace such Page 3750, the
Noteholders shall determine the arithmetic mean of the offered quotations of the
Reference Banks (as defined below) to leading banks in the London interbank
market for three-month Eurodollar deposits in an amount determined by reference
to requests for quotations as of approximately 11:00 a.m. (London time) on the
LIBOR Determination Date. If, on any LIBOR Determination Date, at least two of
the Reference Banks provide such quotations, LIBOR shall equal such arithmetic
mean of such quotations. If, on any LIBOR Determination Date, only one or none
of the Reference Banks provide such quotations, LIBOR shall be deemed to be the
arithmetic mean of the offered quotations that leading banks in the City of New
York selected by the Noteholders are quoting on the relevant LIBOR Determination
Date for three-month Eurodollar deposits in an amount determined by the
Noteholders by reference to the principal London offices of leading banks in the
London interbank market; provided that, if the Noteholders are required but are
unable to determine a rate in accordance with at least one of the procedures
provided above, LIBOR shall be LIBOR as determined on the previous LIBOR
Determination Date. All such determinations by the Noteholders shall be deemed
conclusive.
(3) As used herein: “Reference Banks” means four major banks in the London
interbank market providing LIBOR quotations on any LIBOR Determination Date, as
selected by the Required Noteholders; and “LIBOR Business Day” means a day on
which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in London.
(4) For purposes of calculating the “Applicable Rate,” LIBOR shall not be less
than 0.50% per annum.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
“Losses” shall have the meaning set forth in Section 9.6(b).
“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect on, (a) the business, operations, property, assets or condition
(financial or otherwise) of the Issuer and the Guarantors taken as a whole, (b) 
the rights and remedies of the Noteholders under this Agreement or the ability
of the Issuer or any Guarantor to perform its material obligations, when such
obligations are required to be performed, under this Agreement, any of the Notes
or any other Transaction Document or (c) the validity or enforceability of this
Agreement, any of the Notes or any of the other Transaction Documents or the
rights or remedies of any Noteholder hereunder or thereunder.
“Material Contract” shall mean (a) any contract or other agreement listed on
Schedule 3.20, (b) any contract or other agreement, written or oral, of the
Credit Parties involving monetary liability of or to any such Person in an
amount in excess of $500,000.00 per annum, and (c) any other contract,
agreement, permit or license, written or oral, of the Credit Parties as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.
“Maturity Date” shall mean March 30, 2033.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Extraordinary Receipt, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) associated therewith, and
(b) taxes paid or payable as a result thereof; it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash received upon the
sale or other disposition of any non-cash consideration received by any Credit
Party or any Subsidiary in any Extraordinary Receipt.





--------------------------------------------------------------------------------




“Note” or “Notes” shall mean collectively, separately or individually, as
appropriate, the senior secured notes issued by Issuer hereunder in
substantially the form of Exhibit 1.1(b), as the same may be amended, restated
and/or replaced from time to time.
“Noteholder” or “Noteholders” shall have the meaning set forth in the first
paragraph of this Agreement.
“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Noteholders, whenever arising, under
this Agreement, the Notes or any of the other Transaction Documents, including
principal, interest, fees, costs, charges, expenses, professional fees,
reimbursements, all sums chargeable to the Credit Parties or for which any
Credit Party is liable as an indemnitor and whether or not evidenced by a note
or other instrument and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Observer” shall have the meaning set forth in Section 5.14.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
“Other Connection Taxes” shall mean, with respect to any Noteholder, Taxes
imposed as a result of a present or former connection between such Noteholder
and the jurisdiction imposing such Tax (other than connections arising from such
Noteholder having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Note or Transaction
Document).
“Other Parties” shall have the meaning set forth in Section 10.7(c).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Transaction Document, except any such
Taxes that are Other Connection Taxes imposed with respect to a transfer of all
or any portion of a Note.
“Owned Intellectual Property” shall mean the Intellectual Property owned by the
Credit Parties.
“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to import, manufacture, use or sell
any invention covered by a Patent.
“Patents” shall mean (a) all letters patent of the United States or any other
country and all improvement patents, reissues, reexaminations, patents of
additions, renewals and extensions thereof and (b) all applications for letters
patent of the United States or any other country, now existing or hereafter
arising, and all provisionals, divisions, continuations and
continuations-in-part and substitutes thereof.
“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person
that is incorporated, formed or organized in the United States or the assets of
a division or business line of a Person that is incorporated, formed or
organized in the United States, (b) a Person that is incorporated, formed or
organized in the United States by a merger, amalgamation or consolidation or any
other combination with such Person or (c) any division, line of business or
other business unit of a Person that is incorporated, formed or organized in the
United States (such Person or such division, line of business or other business
unit of such Person shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.3, in each case so long as:





--------------------------------------------------------------------------------




(i)    the total consideration for any acquisition or series of acquisitions
does not exceed $5.0 million in the aggregate for the term of this Note Purchase
Agreement;
(ii)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;
(iii)    the Noteholders shall have received a certificate of a Responsible
Officer, with supporting data and calculations, in form and detail reasonably
acceptable to the Required Noteholders, and demonstrating that, after giving
effect to the acquisition on a Pro Forma Basis, (A) the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9;
(iv)    the Target, if a Person, shall have executed a Joinder Agreement in
accordance with the terms of Section 5.10; and
(v)    in the case of any acquisition consideration in excess of $5.0 million in
the aggregate for the term of this Note Purchase Agreement, the Required
Noteholders shall have consented (such consent not to be unreasonably withheld).
“Permitted Investments” shall mean:
(a)    cash and Cash Equivalents;
(b)    Investments existing as of the Closing Date as set forth on
Schedule 1.1(a);
(c)    Receivables owing to the Credit Parties or any Receivables and advances
to suppliers, in each case if created, acquired or made in the ordinary course
of business and payable or dischargeable in accordance with reasonably customary
trade terms;
(d)    Investments in and loans to any Credit Party;
(e)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(f)    Investments, acquisitions or transactions permitted under Section 6.4;
(g)    Permitted Acquisitions;
(h)    cash management services, Hedging Agreements and commercial credit card,
purchase card and merchant card services not otherwise prohibited hereunder;
(i)    Guaranty by a Credit Party of the Indebtedness of another Credit Party
permitted to be incurred pursuant to Section 6.1;
(j)    Investment in marketable securities; and
(k)    other Investments in an aggregate amount not to exceed $1.0 million at
any time outstanding.
“Permitted Liens” shall mean:
(a)    Liens created by or otherwise existing under the Credit Facility
Documents;
(b)    Liens in favor of a counter party to a Hedging Agreement;
(c)    Liens securing purchase money Indebtedness and Capital Lease Obligations
(and refinancings thereof) to the extent permitted under Section 6.1(d);
provided, that (i) any such Lien attaches to such property concurrently with or
within ninety (90) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;
(d)    Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by





--------------------------------------------------------------------------------




appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party, as the case may be, in
conformity with GAAP;
(e)    statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor;
(f)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements in an aggregate amount not to
exceed $1.0 million;
(g)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(i)    Liens existing on the Closing Date and set forth on Schedule 1.1(b) or
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by such Liens; provided that no such Lien shall at any time
be extended to cover property or assets other than the property or assets
subject thereto on the Closing Date and improvements thereon;
(j)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);
(k)    Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;
(l)    any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
(m)    restrictions on transfers of securities imposed by applicable Securities
Laws;
(n)    Liens arising out of judgments or awards not resulting in an Event of
Default;
(o)    any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party in the ordinary course of
its business and covering only the assets so leased, licensed or subleased;
(p)    assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;
and
(q)    additional Liens securing Indebtedness that is otherwise permitted under
Section 6.1(l) to the extent such Indebtedness ranks junior in priority of
security and payment to all Indebtedness of the Noteholders hereunder.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” shall mean July 20, 2016, which is the date on which Issuer and
certain of its affiliated entities commenced the Bankruptcy Case.
“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.





--------------------------------------------------------------------------------




“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date, executed in favor of the Collateral
Agent by each of the Credit Parties.
“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the most recent quarter end preceding the date
of such transaction.
“Prohibited Payment” shall mean the making of any Investment, or the transfer of
cash or any other assets, directly or indirectly, by any Credit Party, to any
Excluded Subsidiary or any other Subsidiary that is not a Credit Party, or the
payment of any amounts by any Credit Party on behalf of, or for the benefit of,
any Excluded Subsidiary or any Subsidiary that is not a Credit Party for any
purpose.
“Properties” shall have the meaning set forth in Section 3.10(a).
“Receivables” means all rights to payments for property sold or licensed or for
services rendered, whether now owned or hereafter acquired by any Credit Party.
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. § 4043.
“Required Noteholders” shall mean, as of any date of determination, Noteholders
who hold Notes having an aggregate principal amount that is at least 66 2/3% of
the aggregate principal amount of all Notes.
“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
binding interpretation or administrative thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not have the force of law); in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and for which the applicable Credit Party has delivered to the
Noteholders an incumbency certificate indicating such officer is a duly
authorized officer thereof.
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interest of any Credit Party, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares (or equivalent) of any class of Equity
Interest of any Credit Party, now or hereafter outstanding, (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interest of any Credit
Party, now or hereafter outstanding, (d) any payment or prepayment of principal
of, premium, if any, or interest on, redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Debt of any Credit Party and (e) cash management fees, directors fees paid in
cash in excess of $100,000.00 per year and any other cash payment by any Credit
Party of any management, advisory or consulting fee to any Affiliate or the
payment of any extraordinary salary, bonus or other form of compensation to any
Person who is directly or indirectly a significant partner, shareholder, owner
or executive officer of any such Affiliate, in each case in this clause (e) to
the extent such fee, extraordinary salary, bonus or other form of compensation
is not included in the corporate overhead of such Credit Party.
“RMBS Bonds” shall mean any and all overcollateralization and residual bonds AND
securities owned by Issuer, including, without limitation, the
overcollateralization and residual bonds associated with certain mortgage-back
securities listed on Schedule 1.1(a) of this Agreement.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is named in a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.





--------------------------------------------------------------------------------




“Sarbanes‑Oxley” shall mean the Sarbanes‑Oxley Act of 2002.
“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the Issuer and its Subsidiaries, the sum of all scheduled payments of principal
on Funded Debt for the applicable period ending on the date of determination
(including the principal component of payments due on Capital Leases during the
applicable period ending on the date of determination).
“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
“SEC Rule 2a-7” shall have the meaning as set forth in the definition of “Cash
Equivalents.”
“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.
“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured (calculated in accordance with
applicable bankruptcy laws); (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (c) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that would reasonably be expected to become an actual or
matured liability. For purposes of this definition, (i) “debt” means liability
on a “claim”, and (ii) “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.
“Specified Equity Contribution” shall have the meaning set forth in Section 5.9.
“Specified Equity Contribution Request” shall have the meaning set forth in
Section 5.9.
“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party,
which by its terms is specifically subordinated in right of payment to the prior
payment of the Obligations and contains subordination and other terms reasonably
acceptable to the Required Noteholders.
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Issuer.
“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to a Person of any right to use any Trademark.
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, domain names, logos and
other source or business identifiers, together with the goodwill associated
therewith, all registrations and recordings thereof, and all applications in
connection therewith,





--------------------------------------------------------------------------------




whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, and (b) all renewals thereof.
“Transaction Documents” means this Agreement, the Notes, the Pledge and Security
Agreement, and all other documents which create, evidence, secure or guaranty
the Obligations or are otherwise executed and delivered by any Credit Party or
Noteholder in connection therewith, as the same may be amended or otherwise
modified from time to time.
“Transactions” shall mean the closing of this Agreement, the other Transaction
Documents, the Credit Facility Documents, and the consummation of the
transactions contemplated (hereby and thereby) to occur in connection with such
closings (including, without limitation, the sale of the Notes to the
Noteholders).
“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York, or as the
context may require, any other applicable jurisdiction.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (e) of Section 2.7.
“Voting Stock” shall mean, with respect to any Person, Equity Interest issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.
“Works” shall mean all works that are subject to copyright protection pursuant
to Title 17 of the United States Code.
Section 1.2    Other Definitional Provisions.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.3    Accounting Terms.


Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent reviewed
or audited, as applicable, Consolidated financial statements of the Issuer
delivered to the Noteholders. In the event that any Accounting Changes (as
defined below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then the
Issuer and the Noteholders agree to enter into negotiations in order to amend
such provisions of this Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating the Issuer’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Issuer and the Required Noteholders, all
financial ratios, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission.
The Issuer shall deliver to each Noteholder at the same time as the delivery of
any annual or quarterly financial statements given in accordance with the
provisions of Section 5.1, (a) a description in reasonable detail of any
material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding quarterly





--------------------------------------------------------------------------------




or annual financial statements as to which no objection shall have been made in
accordance with the provisions above and (b) a reasonable estimate of the effect
on the financial statements on account of such changes in application.
For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of
assets (including a stock sale) shall be given effect on a Pro Forma Basis as if
such transaction had taken place as of the first day of such applicable test
period.
The parties hereto acknowledge and agree that, for purposes of all calculations
made in determining compliance for any applicable period with the financial
covenants set forth in Section 5.9 or otherwise, (i) after consummation of any
Permitted Acquisition, (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period, subject to adjustments (including, without limitation,
cost savings on a Pro Forma Basis) mutually acceptable to the Issuer and the
Required Noteholders, and (B) Indebtedness of a Target which is retired in
connection with a Permitted Acquisition shall be excluded from such calculations
and deemed to have been retired as of the first day of such applicable period
and (ii) after any Asset Sale permitted by Section 6.4, (A) income statement
items, cash flow statement items and other balance sheet items (whether positive
or negative) attributable to the property or assets disposed of shall be
excluded in such calculations to the extent relating to such applicable period,
subject to adjustments mutually acceptable to the Issuer and the Required
Noteholders and (B) Indebtedness that is repaid with the proceeds of such Asset
Sale shall be excluded from such calculations and deemed to have been repaid as
of the first day of such applicable period.
Section 1.4    Time References.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).
Section 1.5    Execution of Documents.


Unless otherwise specified, all Transaction Documents and all other certificates
to be executed by a Credit Party in connection therewith must be signed by a
Responsible Officer.
ARTICLE 2





NOTE PURCHASE TERMS


Section 2.1    Purchase of Notes.
Subject to the terms and conditions and in reliance upon the representations and
warranties set forth in this Agreement, on the Closing Date, the Issuer will
issue the Notes to the Noteholders. The Notes to be issued to each Noteholder,
and the value of refinanced debt under the 2011 Indenture represented thereby,
are as set forth on Schedule 2.1.
Section 2.2    Investment Representations and Warranties.
Each Noteholder hereby severally, but not jointly, represents and warrants to
the Issuer as follows as of the date hereof and as of the Closing Date:
(a)such Noteholder is acquiring the Notes for its own account with the present
intention of holding such securities for investment purposes and with no
intention of selling such securities in violation of applicable Securities Laws;
(b)such Noteholder has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Notes and the
transactions contemplated by the Transaction Documents and has had such access
to such other information concerning the Credit Parties and their businesses and
assets as such Noteholder may have requested;
(c)such Noteholder (i) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act or (ii) by reason of its business and financial
experience and the business and financial experience of those retained by such
Noteholder to advise it with respect to its investment in the Notes, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of its prospective investment
in the Notes.
(d)such Noteholder is able to bear the economic risk of its investment in the
Notes for an indefinite period of time and, at the present time, is able to
afford a complete loss of such investment.;
(e)such Noteholder acknowledges that the offer and sale of the Notes hereunder
has not been registered under the Securities Act or any state securities laws
and is not being so registered; and
(f)such Noteholder understands that the Notes may not be transferred, sold or
otherwise disposed of except while a registration statement is in effect or
pursuant to an available exemption from registration under the Securities Act
and applicable state securities laws.







--------------------------------------------------------------------------------




Section 2.3    Payment of Principal and Interest; Default Rate; Maturity.


(a)    The unpaid principal amount of the Notes shall bear interest at the
Applicable Rate. Such interest shall be payable quarterly in arrears in the
manner set forth in Section 2.4 until the Maturity Date.
(b)    Upon the occurrence and during the continuance of any payment, financial
covenant, voluntary or involuntary Bankruptcy Event of Default under Sections
7.1(a), 7.1(c), or 7.1(e), the unpaid principal amount of the Notes shall bear
interest at the Default Rate.


Section 2.4    Payments.


All payments and prepayments in respect of the Obligations are payable at 1:00
o’clock p.m. prevailing Eastern Time, on the day when due without presentment,
demand, protest or notice of any kind (subject to the provisions of Article 10),
all of which are expressly waived, to the Noteholders at their addresses set
forth on the signature pages hereto (or in accordance with wiring instructions
provided by the Noteholders) in United States dollars and in immediately
available funds without setoff, counterclaim or other deduction of any nature.
Whenever any payment to be made in respect of the Obligations is stated to be
due on a day that is not a Business Day, such payment will be made on the next
following Business Day and such extension of time will be included in computing
interest or fees, if any, in connection with such payment. Each payment will be
applied first to any amounts owing under Section 9.6, then to any fees
associated with a prepayment of the Notes (as provided in the Notes), then to
accrued but unpaid interest on the Notes, and then to the outstanding principal
balances of the Notes.
Section 2.5    Optional Redemption.


Provided no Event of Default has occurred and remains outstanding, at any time
and upon 30 days’ notice to the Noteholders (“Redemption Notice”), the Issuer
may redeem all or part of the Notes at a redemption price equal to 101% of the
principal amount of Notes redeemed plus accrued and unpaid interest thereon, if
any, to the redemption date. Once given, such Redemption Notice shall be
irrevocable and the principal amount to be redeemed plus accrued and unpaid
interest thereon, if any, shall be due and payable on the date specified in the
Redemption Notice.
Section 2.6    Usury.


It is the intent of the Noteholders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Noteholders and the Credit Parties are hereby
limited by the provisions of this Section which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Transaction Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Noteholder shall ever receive anything of value which is
characterized as interest on the Obligations pursuant to applicable law and
which would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Notes and not to the payment of interest, or refunded to the Issuer
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal amount of the Notes. The right to
demand payment of the Notes or any other Indebtedness evidenced by any of the
Transaction Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Noteholders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Noteholders with respect to the
Obligations shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Notes so that the amount of interest on account of
such Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
Section 2.7    Pro Rata Treatment.


All payments made in respect of the Obligations (other than any assignments or
other transfers made pursuant to Section 8.2 hereof) are for the pro rata
benefit of the Noteholders in accordance with the outstanding principal balances
of the Obligations owed to them, regardless of which Noteholder receives such
payment; provided, that if a Noteholder has incurred fees and expenses in
enforcing any Obligations which benefit all Noteholders, then such Noteholder
will be entitled to have its fees and expenses reimbursed prior to any amount
being disbursed to the Noteholders in respect of other Obligations. If a
Noteholder receives more than the amount it is entitled to receive in accordance
with the previous sentence, including without limitation any amount received
pursuant to the exercise of any right of set-off, then it will hold the excess
in trust for the benefit of, and will promptly pay such excess over to, the
other Noteholders.





--------------------------------------------------------------------------------




Section 2.8    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
Obligation of the Issuer under any Transaction Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law requires the deduction or withholding
of any Tax from any such payment by the Issuer, then the Issuer shall make such
deduction and timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Issuer shall be increased as necessary so that
after making such deductions (including such deductions applicable to additional
sums payable under this Section) the applicable Noteholder receives an amount
equal to the sum it would have received had no such deductions been made.
(b)    Payment of Other Taxes by the Issuer. The Issuer shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Noteholders timely reimburse them for the payment of, any Other
Taxes.
(c)    Indemnification by the Issuer. The Issuer shall indemnify each
Noteholder, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Noteholder and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Issuer by a Noteholder
shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Issuer to a Governmental Authority pursuant to this Section 2.8, the
Issuer shall deliver to the Noteholders the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Noteholders.
(e)    Status of Noteholders. (i) Any Noteholder that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Issuer, at the time or times
reasonably requested by the Issuer, such properly completed and executed
documentation reasonably requested by the Issuer as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Noteholder, if reasonably requested by the Issuer, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Issuer
as will enable the Issuer to determine whether or not such Noteholder is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.8(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Noteholder’s judgment such completion, execution or
submission would subject such Noteholder to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Noteholder.
i.Without limiting the generality of the foregoing,
1.any Noteholder that is a U.S. Person shall deliver to the Issuer on or prior
to the date on which such Issuer becomes an Issuer under this Agreement (and
from time to time thereafter upon the reasonable request of the Noteholder),
executed originals of IRS Form W‑9 certifying that such Noteholder is exempt
from U.S. Federal backup withholding tax;
2.any Foreign Investor shall, to the extent it is legally entitled to do so,
deliver to the Issuer (in such number of copies as shall be requested by the
Issuer) on or prior to the date on which such Foreign Investor becomes a
Noteholder under this Agreement (and from time to time thereafter upon the
reasonable request of the Issuer), whichever of the following is applicable:
ii.in the case of a Foreign Investor claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
iii.executed originals of IRS Form W-8ECI;
iv.in the case of a Foreign Investor claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Investor is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Issuer
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Investor or are effectively connected but are not
includible in the Foreign Investor’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
v.to the extent a Foreign Investor is not the beneficial owner (for example,
where the Foreign Investor is a partnership), executed originals of IRS Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax





--------------------------------------------------------------------------------




Compliance Certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Investor is a
partnership and one or more beneficial owners of such Foreign Investor are
claiming the portfolio interest exemption, such Foreign Investor may provide a
U.S. Tax Compliance Certificate on behalf of each such beneficial owner;
1.any Foreign Investor shall, to the extent it is legally entitled to do so,
deliver to the Issuer (in such number of copies as shall be requested by the
Issuer) on or prior to the date on which such Foreign Investor becomes a
Noteholder under this Agreement (and from time to time thereafter upon the
reasonable request of the Issuer), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Issuer to determine the withholding or deduction required to be made; and
2.if a payment made to a Noteholder under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Noteholder were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Noteholder shall deliver to the Issuer at the time or times prescribed by law
and at such time or times reasonably requested by the Issuer such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Issuer as may be necessary for the Issuer to comply with its
obligations under FATCA and to determine that such Noteholder has complied with
such Issuer’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Noteholder agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Issuer in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8 (including
additional amounts pursuant to this Section 2.8), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(g)    Lending Office. If any Noteholder requires the Issuer to pay any
Indemnified Taxes or additional amounts to such Noteholder or any Governmental
Authority for the account of such Noteholder pursuant to Section 2.8, then such
Noteholder shall (at the request of the Issuer) use reasonable efforts to
designate a different lending office for funding or booking its Notes hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Noteholder, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.8 in the future and (ii) would not subject such Noteholder to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Noteholder. The Issuer hereby agrees to pay all reasonable and documented costs
and expenses incurred by any Noteholder in connection with any such designation
or assignment.
(h)    Survival. Each party’s obligations under this Section 2.8 shall survive
any assignment of rights, or transfer of all or any portion of a Note, by a
Noteholder, and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.


ARTICLE 3



REPRESENTATIONS AND WARRANTIES


To induce the Noteholders to enter into this Agreement and to accept the Notes
issued hereunder, the Credit Parties hereby represent and warrant to each
Noteholder and to the Collateral Agent as of the date hereof and as of the
Closing Date that:
Section 3.1    Financial Condition.





--------------------------------------------------------------------------------




(a)The audited Consolidated financial statements of the Issuer and the
Guarantors, in each case for the fiscal year ended 2015, including related
Consolidated statements of income or operations, equity and cash flows for the
fiscal years ended on such date:
(i)except as described on Schedule 3.1, were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and
(ii)fairly present in all material respects the financial condition of the
Issuer and the Guarantors, as applicable, as of the date thereof (subject, in
the case of the unaudited financial statements, to normal year-end adjustments)
and results of operations for the period covered thereby.
(b)The projections of the Issuer and the Guarantors through the fiscal year
ending December 31, 2017 delivered to the Noteholders on or prior to the Closing
Date have been prepared in good faith based upon reasonable assumptions as of
the date delivered and taking into account the Transactions.


Section 3.2    No Material Adverse Effect.
Except as set forth on Schedule 3.2, since the Petition Date there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
Section 3.3    Corporate Existence; Compliance with Law.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business, (c) is duly
qualified to conduct business and in good standing under the laws of (i) the
jurisdiction of its incorporation, organization or formation, (ii) the
jurisdiction where its chief executive office is located and (iii) each other
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing in any such other jurisdiction
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) except as set forth on Schedule 3.3, is in
compliance with all Requirements of Law, organizational documents, government
permits and government licenses except to the extent such non-compliance could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The jurisdictions in which the Credit Parties are organized and
qualified to do business are described on Schedule 3.3.
Section 3.4    Corporate Power; Authorization; Enforceable Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Transaction Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Transaction
Documents to which it is party. Each Transaction Document to which it is a party
has been duly executed and delivered on behalf of each Credit Party. Each
Transaction Document to which it is a party constitutes a legal, valid and
binding obligation of each Credit Party, enforceable against such Credit Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
Section 3.5    No Legal Bar; No Default.


The execution, delivery and performance by each Credit Party of the Transaction
Documents to which such Credit Party is a party, the sale of Notes thereunder,
and the filings and recordings in connection with the liens granted to the
Collateral Agent thereunder (a) will not violate any material Requirement of Law
or any Material Contract of any Credit Party (except those as to which waivers
or consents have been obtained), (b) will not conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws, articles
of organization, operating agreement or other organization documents of the
Credit Parties, and (c) will not result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law or Contractual Obligation of any Credit Party other than
the Liens arising under or contemplated in connection with the Transaction
Documents, the Credit Facility Documents, or Permitted Liens. No Credit Party is
in default under or with respect to any of its Contractual Obligations except
for any default which could not reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
Section 3.6    No Material Litigation.


Except as set forth on Schedule 3.6, no litigation, investigation, claim,
criminal prosecution, civil investigative demand, imposition of criminal or
civil fines and penalties, or any other proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Credit Parties,
threatened by or against any Credit Party or any of its Subsidiaries or against
any of its or their respective properties or revenues (a) with respect to the
Transaction Documents or (b) with respect to any of the transactions





--------------------------------------------------------------------------------




contemplated hereby (except as set forth on Schedule 3.6 hereto which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect), or (c) which could reasonably be expected to have a
Material Adverse Effect. No permanent injunction, temporary restraining order or
similar decree has been issued against any Credit Party that could reasonably be
expected to have a Material Adverse Effect.
Section 3.7    Investment Company Act; etc.


No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power Act
or the Interstate Commerce Act, which regulation would limit its ability to
incur the Obligations.
Section 3.8    Margin Regulations.


No part of the proceeds of the sale of any Note hereunder will be used directly
or indirectly for any purpose that violates, or that would require any
Noteholder to make any filings in accordance with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect. The Credit Parties (a) are not
engaged, principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U and
(b) taken as a group do not own “margin stock” except as identified in the
financial statements referred to in Section 3.1 and the aggregate value of all
“margin stock” owned by the Credit Parties taken as a group does not exceed 25%
of the value of their assets.
Section 3.9    ERISA.


Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (a) neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five‑year period prior to the
date on which this representation is made or deemed made with respect to any
Single Employer Plan; (b) each Single Employer Plan complies in all material
respects with the applicable provisions of ERISA and the Code; (c) no
termination of a Single Employer Plan has occurred resulting in any liability of
any Credit Party that has remained underfunded, and no Lien in favor of the PBGC
or a Single Employer Plan has arisen, during such five‑year period; (d) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits and (e) neither any Credit Party nor any Commonly Controlled Entity is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.
Section 3.10    Environmental Matters.


Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:
a.
The facilities and properties owned or leased by the Credit Parties (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability on behalf of any Credit Party under, any Environmental Law.

b.
The Properties and all operations of the Credit Parties at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws.

c.
The Credit Parties have not received any written or actual notice of violation,
alleged violation, non‑compliance, liability or potential liability on behalf of
any Credit Party with respect to environmental matters or Environmental Laws
regarding any of the Properties or the Business, nor do the Credit Parties have
actual knowledge that any such notice will be received or is being threatened.

d.
Materials of Environmental Concern have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location that could give
rise to liability on behalf of any Credit Party under any Environmental Law, and
no Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability on behalf of any Credit Party under,
any applicable Environmental Law.

e.
No judicial proceeding or governmental or administrative action is pending or,
to the knowledge of the Credit Parties, threatened, under any Environmental Law
to which any Credit Party is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders outstanding under any
Environmental Law with respect to the Properties or the Business.

f.
There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party in connection with the Properties or otherwise in connection
with the Business, or, to the actual knowledge of the Credit Parties of any
other nature at any of the Properties, in






--------------------------------------------------------------------------------




violation of or in amounts or in a manner that could give rise to liability on
behalf of any Credit Party under Environmental Laws.


Section 3.11    Subsidiaries; Joint Ventures; Partnerships.


Set forth on Schedule 3.11 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date.
Information on the attached Schedule includes the following: (a) the number of
shares of each class of Equity Interest of each Subsidiary outstanding (other
than Excluded Subsidiaries); and (b) the number and percentage of outstanding
shares of each class of Equity Interest owned by the Credit Parties. The
outstanding Equity Interest and other Equity Interests of all such Subsidiaries
is validly issued, fully paid and non‑assessable and is owned free and clear of
all Liens (other than those arising under or contemplated in connection with
this Agreement). There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Equity Interest of the Issuer or any Subsidiary.
Section 3.12    Ownership.


Each of the Credit Parties is the owner of, and has good and marketable title to
or a valid leasehold interest in (or in the case of Intellectual Property, a
valid license to), all of its respective assets, which, together with assets
leased or licensed by the Credit Parties, represents all assets in the aggregate
material to the conduct of the business of the Credit Parties (other than
irregularities or deficiencies in title or leasehold interest which individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect), and (after giving effect to the Transactions) none of such assets is
subject to any Lien other than Permitted Liens. Each Credit Party enjoys
peaceful and undisturbed possession under all of its leases and all such leases
are valid and subsisting and in full force and effect (other than irregularities
or deficiencies with respect to such leases which individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect).
Section 3.13    Indebtedness.


Except as otherwise permitted under Section 6.1, the Credit Parties have no
Indebtedness.
Section 3.14    Taxes.


Except as set forth on Schedule 3.14, each of the Credit Parties has filed, or
caused to be filed, all material tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of taxes shown thereon to be due
(including interest and penalties) other than taxes (i) that are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Except as set forth on Schedule 3.14, none of the Credit
Parties is aware as of the Closing Date of any proposed tax assessments against
it or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.
Section 3.15    Intellectual Property Rights.


Each of the Credit Parties owns, or has the legal right to use, all Intellectual
Property necessary for each of them to conduct its business as currently
conducted except where failure to do so individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 3.15 is a list of all registered or issued Intellectual Property
(including all applications for registration and issuance) owned by each of the
Credit Parties as of the Closing Date (including name/title, current owner,
registration or application number, and registration or application date).
Except as disclosed in Schedule 3.15 hereto and as otherwise could not
reasonably be expected to have a Material Adverse Effect, (a) each Credit Party
has the right to use its material Owned Intellectual Property in perpetuity and
without payment of royalties, (b) all registrations with and applications to
Governmental Authorities in respect of such Owned Intellectual Property are, to
the knowledge of the Credit Parties, valid and in full force and effect and are
not subject to the payment of any taxes or maintenance fees or the taking of any
interest therein, held by any of the Credit Parties to maintain their validity
or effectiveness, and (c) there are no restrictions on the direct or indirect
transfer of any Contractual Obligation, or any interest therein, held by any of
the Credit Parties in respect of material Intellectual Property for which
consent has not been obtained. None of the Credit Parties is in default (or with
the giving of notice or lapse of time or both, would be in default) under any
license to use any material Intellectual Property, which default could
individually or in the aggregate be expected to have a Material Adverse Effect.
No claim has been asserted against any Credit Party or any of their Subsidiaries
and is pending by any Person challenging or questioning any Credit Party’s use
of any Intellectual Property or the validity or effectiveness of any Owned
Intellectual Property, nor to the knowledge of the Credit Parties or any of
their Subsidiaries is there any such claim, which in any case could individually
or in the aggregate be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, the use of Intellectual Property by any of the
Credit Parties does not infringe on the rights of any Person in a manner which
could individually or in the aggregate be expected to have a Material Adverse
Effect. The Credit Parties have recorded or deposited with and paid to the
United States Copyright Office, the Register





--------------------------------------------------------------------------------




of Copyrights, the Copyrights Royalty Tribunal or other Governmental Authority,
all notices, statements of account, royalty fees and other documents and
instruments required under the terms and conditions of any Contractual
Obligation of the Credit Parties, except where failure to do so could not
individually or in the aggregate be expected to have a Material Adverse Effect.
Section 3.16    Solvency.


Upon confirmation of the Bankruptcy Plan and the consummation of the
transactions described therein, Credit Parties, taken as a whole, are Solvent.
In executing the Transaction Documents and consummating the Transactions, none
of the Credit Parties intends to hinder, delay or defraud present or future
creditors or other Persons (as described in the Bankruptcy Code) to which one or
more of the Credit Parties is or will become indebted.
Section 3.17    Investments.


All Investments of each of the Credit Parties are Permitted Investments.
Section 3.18    Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties as of the Closing Date, other than as set
forth in Schedule 3.18 hereto, and none of the Credit Parties (a) has suffered
any material strikes, walkouts, work stoppages or other material labor
difficulty within the last five years, other than as set forth in Schedule 3.18
hereto, or (b) has knowledge of any potential or pending material strike,
walkout or work stoppage. To the knowledge of the Credit Parties, no material
unfair labor practice complaint is pending against any Credit Party which could,
individually or in the aggregate, be expected to have a Material Adverse Effect.
Section 3.19    Accuracy and Completeness of Information.


All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party (as modified or supplemented by other
information so furnished) to any Noteholder for purposes of or in connection
with this Agreement or any other Transaction Document, or any transaction
contemplated hereby or thereby, is or will be true and accurate in all material
respects and not incomplete by omitting to state any material fact necessary to
make such information not misleading in light of the circumstances under which
such information was provided. Notwithstanding the foregoing, with respect to
financial projections, the Credit Parties represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
such time.
Section 3.20    Material Contracts.


Schedule 3.20 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties in effect as of the Closing Date. Each Material Contract
is, and after giving effect to the Transactions will be, in full force and
effect in accordance with the terms thereof.
Section 3.21    Insurance.


The properties of the Credit Parties and their Subsidiaries are insured, with
financially sound and reputable insurance companies (not Affiliates of the
Credit Parties), in such amounts, with such deductibles and covering such risks
as is customarily carried by companies engaged in similar business and owning
similar properties in the localities where the Credit Parties operate and such
insurance coverage complies with the requirements set forth in Section 5.5(b).
Section 3.22    Real Property.


As of the Closing Date, no Credit Party owns an interest in real property, other
than leases.
Section 3.23    Anti-Terrorism Laws.


None of the Credit Parties is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.), as amended. None of the Credit Parties is
in violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Credit Parties (i) is
a blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to
the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.





--------------------------------------------------------------------------------




Section 3.24    Compliance with OFAC Rules and Regulations.


a.
None of the Credit Parties or their respective Affiliates is in violation of and
shall not violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

b.
None of the Credit Parties or their respective Affiliates (i) is a Sanctioned
Person or a Sanctioned Entity, (ii) has any of its assets located in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds from
the sale of the Notes will not be used and have not been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.



Section 3.25    Compliance with FCPA.


Each of the Credit Parties is in compliance with the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq., and to the best of its knowledge any foreign
counterpart thereto. None of the Credit Parties has made a payment, offering, or
promise to pay, or authorized the payment of, money or anything of value (a) in
order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to such Credit Party or its Subsidiary or
to any other Person, in violation of the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq.
Section 3.26    Consent; Governmental Authorizations.
No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the sale of Notes by the Issuer or the making of the Guaranty
hereunder or with the execution, delivery or performance of any Transaction
Document by the Credit Parties (other than those which have been obtained) or
with the validity or enforceability of any Transaction Document against the
Credit Parties.
ARTICLE 4





CONDITIONS PRECEDENT


Section 4.1    Conditions to Closing Date.
The obligation of each Noteholder to enter into this Agreement on the Closing
Date is subject to, the satisfaction of the following conditions precedent:
(a)Bankruptcy Plan Confirmation. Entry of an order of the Bankruptcy Court
confirming the Issuer’s Bankruptcy Plan in form and substance acceptable to the
Noteholders and the occurrence of the Effective Date (as defined in the
Bankruptcy Plan);
(b)Cure Payment. Payment by the Issuer of all overdue and unpaid accrued
interest on the 2011 Notes in the agreed, reduced aggregate amount of
$5,775,799.00 so long as the Closing Date shall occur on or before July 31,
2017; thereafter the Applicable Rate shall accrue and be payable on overdue
principal and interest owed on the 2011 Notes as set forth in the 2011
Indentures;
(c)Execution of Agreement; Transaction Documents. The Noteholders shall have
received (i) counterparts of this Agreement, executed by a duly authorized
officer of each party hereto, (ii) duly executed Notes in accordance with
Section 2.1, (iii) counterparts of the Pledge and Security Agreement, executed
by each of the Credit Parties, and (iv) counterparts of any other Transaction
Document, executed by the duly authorized officers of the parties thereto
(d)Authority Documents. The Noteholders shall have received the following:
(i)Articles of Incorporation/Charter Documents. Original certified articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(d) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
(ii)Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Transaction
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(d) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.
(iii)Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(d) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.





--------------------------------------------------------------------------------




(iv)Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.
(v)Incumbency. An incumbency certificate of each Credit Party certified by an
officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(d) attached hereto) to be true and correct as of the Closing Date.
(e)Legal Opinion of Counsel. The Noteholders shall have received an opinion of
Olshan Frome Wolosky LLP in substantially the form attached hereto as Exhibit
4.1(e), counsel for the Credit Parties, dated the Closing Date and addressed to
the Noteholders, in form and substance acceptable to the Noteholders.
(f)Representations and Warranties. The representations and warranties made by
the Credit Parties herein or which are contained in any certificate furnished at
any time under or in connection herewith shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the Closing Date as if made on and as of
such date except for any representation or warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.
(g)No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date or after giving effect to the
Transactions to be consummated on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.
(h)Lien Searches. The Noteholders shall have received, in form and substance
satisfactory to the Noteholders:
(i)(A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each other jurisdiction
reasonably requested by the Noteholders, copies of the financing statements on
file in such jurisdictions and evidence that no Liens exist other than Permitted
Liens and (B) tax lien, judgment and pending litigation searches;
(ii)searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Noteholders.
(i)Solvency Certificate. The Noteholders shall have received an officer’s
certificate prepared by the chief financial officer of the Issuer as to the
financial condition, solvency and related matters of the Credit Parties, after
giving effect to the Transactions, in substantially the form of Exhibit 4.1(i)
hereto.
(j)Existing Indebtedness of the Credit Parties. All of the existing Indebtedness
for borrowed money of the Credit Parties (other than Indebtedness permitted to
exist pursuant to Section 6.1) shall be repaid in full and all security
interests related thereto shall be terminated on or prior to the Closing Date,
other than Indebtedness and Liens permitted by Sections 6.1 and 6.2.
(k)Financial Statements. The Noteholders shall have received copies of the
financial statements referred to in Section 3.1, each in form and substance
satisfactory to each of them.
(l)Patriot Act Certificate. The Noteholders shall have received a certificate in
substantially in the form of Exhibit 4.1(l) provided by the Issuer.
(m)Fees and Expenses. All outstanding fees and expenses of the Noteholders
through the Closing Date (including the fees and expenses of counsel (including
any local counsel)) in the amount of $500,000.00 in the aggregate, shall have
been paid by the Issuer on the Closing Date as directed by the Noteholders.


ARTICLE 5



AFFIRMATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, and (b) until no
Note remains outstanding and unpaid and the Obligations and all other amounts
owing to any Noteholder hereunder are paid in full (excluding contingent
indemnification and reimbursement obligations), such Credit Party shall (other
than in the case of Sections 5.1 or 5.2 hereof):
Section 5.1    Financial Statements.


Furnish to each of the Noteholders:
(a)Annual Financial Statements. As soon as available and in any event no later
than one hundred twenty (120) days after the end of each fiscal year of the
Issuer, a copy of the Consolidated balance sheet of the Credit Parties
(beginning with the fiscal year ending December 31, 2017), and related
Consolidated statements of income and retained earnings and of cash flows for
the Credit Parties, which shall be audited by Boulay PLLP or any firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Noteholders, setting forth in each case
(beginning with the fiscal year ending December 31, 2016) in comparative form
the figures for the previous year, reported on without a “going





--------------------------------------------------------------------------------




concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification; provided, however, that such annual financial statements for the
fiscal year ending December 31, 2016 shall be delivered by January 31, 2018;
(b)Quarterly Financial Statements. As soon as available and in any event no
later than fifty (50) days after the end of each fiscal quarter of the Issuer, a
copy of the Consolidated balance sheet of the Credit Parties as of the end of
such period and related Consolidated statements of income and retained earnings
and of cash flows for the Credit Parties for such quarterly period and for the
portion of the fiscal year ending with such period, in each case setting forth,
in the case of Consolidated reports, in comparative form Consolidated figures
for the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year‑end audit adjustments) and to the extent prepared for
internal use, all Consolidating statements going forward; provided, however,
that such quarterly financial statements for the quarterly periods ending March
30, 2017, June 30, 2017 and September 30, 2017shall be delivered by February 28,
2018; and
(c)Annual Operating Budget and Cash Flow. As soon as available, but in any event
within sixty (60) days after the end of each fiscal year, a copy of the detailed
annual operating budget or plan including cash flow projections of Credit
Parties for the next four fiscal quarter period prepared on a quarterly basis,
in form and detail reasonably acceptable to the Required Noteholders, together
with a summary of the material assumptions made in the preparation of such
annual budget or plan;
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year‑end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.
Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Noteholders receive such reports from the Issuer through electronic
mail; provided that, upon any Noteholder’s request, the Issuer shall provide
paper copies of any documents required hereby to such Noteholder.
Section 5.2    Certificates; Other Information.


Furnish to the each of the Noteholders:
a.
Covenant Compliance Certificate. Concurrently with the delivery of the audited
financial statements referred to in Section 5.1(a) above and the unaudited
financial statements referred to in Section 5.1(b) above for the then most
recently ended fiscal quarter of the Issuer, a certificate of a Responsible
Officer substantially in the form of Exhibit 5.2(a);

b.
Reports; SEC Filings; Regulatory Reports; Press Releases; Etc. Promptly upon
their becoming available, (i) copies of all reports (other than those provided
pursuant to Section 5.1 and those which are of a promotional nature) and other
financial information which the Credit Parties send to their shareholders,
unless available on the Securities and Exchange Commission’s EDGAR website,
(ii) all material regulatory reports and (iii) all press releases and other
statements made available by any of the Credit Parties to the public concerning
material developments in the business of any of the Credit Parties unless
available on the Securities and Exchange Commission’s EDGAR website provided,
however, that in lieu of physical delivery of any of the aforementioned reports,
statements, releases, etc., the Issuer may provide notice to the Noteholders of
all such reports, statements, releases, etc. along with reference to an
electronic site where all such reports, statements, releases, etc. are publicly
available;

c.
Calculations. Within ninety (90) days after the end of each fiscal year of the
Issuer, a certificate containing information including the amount of all
acquisitions, all Restricted Payments paid, all Investments (including Permitted
Acquisitions) and Asset Sales that were made during the prior fiscal year and
amounts received in connection with any Extraordinary Receipt during the prior
fiscal year;

d.
Management Letters; Etc. Promptly upon receipt thereof, a copy or summary of any
other final report, or “management letter” or similar report submitted by
independent accountants to the Credit Parties in connection with any annual,
interim or special audit of the books of such Person;

e.
Changes in Corporate Structure. Within ten days prior to any merger,
consolidation, dissolution or other change in corporate structure of any Credit
Party or permitted pursuant to the terms hereof, provide notice of such change
in corporate structure to the Noteholders; provided, that no change of control
may occur at the Issuer without the prior written consent of the Noteholders.
Any change of control at the Issuer effected without such prior written consent
shall constitute an immediate Event of Default hereunder;

f.
Notice of Reinvestment of Asset Sale Proceeds. Within 5 days of any Asset Sale,
the cash proceeds of which the Issuer or any Credit Party intends to reinvest
pursuant to Section 6.4(b), provide notice of such Asset Sale and intention






--------------------------------------------------------------------------------




to reinvest the cash proceeds by delivering a Notice of Reinvestment of Asset
Sale Proceeds in the form attached hereto as Exhibit 6.4(b);and
g.
General Information. Promptly, such additional financial and other information
as the Noteholders may from time to time reasonably request, in form and
substance reasonably acceptable to the Noteholders.



Section 5.3    Payment of Taxes.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its (i) Federal and state taxes and (ii) material local or
other taxes and (b) any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such taxes, except when the
amount or validity of any such taxes and costs is currently being contested in
good faith by appropriate proceedings and reserves, if applicable, in conformity
with GAAP with respect thereto have been provided on the books of the Credit
Parties.
Section 5.4    Conduct of Business and Maintenance of Existence; Liquidation of
Guarantors.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date or reasonably related thereto and preserve, renew and keep
in full force and effect its corporate or other formative existence and good
standing, take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business and to
maintain its goodwill and comply with all Contractual Obligations and
Requirements of Law, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. Notwithstanding the foregoing, upon
consultation and consent of the Required Noteholders (such consent not to be
unreasonably withheld or delayed), the Issuer shall be permitted to liquidate
any Guarantor (other than in connection with an Asset Sale) so long as 100% of
its assets are distributed to the Issuer or another Guarantor.
Section 5.5    Maintenance of Property; Insurance.


a.
Keep all material property useful and necessary in its business in good working
order and condition (ordinary wear and tear and obsolescence excepted).

b.
Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its tangible personal property) with
endorsement to the Collateral Agent as “Additional Insured” and “Lender’s Loss
Payee” in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business; and furnish to the Noteholders, upon request of the
Noteholders, full information as to the insurance carried and certificates
naming the Collateral Agent as “Additional Insured” and “Lender’s Loss Payee”.

c.
In case of any material loss, damage to or destruction of any material property
of any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Collateral Agent generally describing the nature
and extent of such damage or destruction.



Section 5.6    Inspection of Property; Books and Records; Discussions.


Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, at any reasonable time and from time to time, with reasonable notice,
each Credit Party will permit, except as prohibited by applicable law, any
Noteholder or any agent or representative of any Noteholder to audit, examine
and verify the assets of such Credit Party, examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
each Credit Party, and to discuss the affairs, finances and accounts of each
Credit Party with any of its officers and directors and each Credit Party’s
independent accountants. The Noteholders agree to give the Credit Parties not
fewer than three Business Days’ prior written notice of taking any action
described in the preceding sentence, provided that if an Event of Default has
occurred and is continuing, the Noteholders shall not be required to give such
prior notice or obtain such permission. The Credit Parties agree to reimburse
the Noteholders for all reasonable audit and examination expenses incurred by
the Noteholders with respect to each audit and examination of each Credit Party
conducted by the Noteholders, provided that such reimbursements shall not be
required more frequently than once per calendar year (plus one additional time
with respect to each Permitted Acquisition) in which there are no Permitted
Acquisitions, unless an Event of Default has occurred and is continuing or is
uncovered by such audit and examination, in which case all of the reasonable
expenses of each audit and examination shall be paid by the Credit Parties. If a
Noteholder uses employees or Affiliates to perform the audits, the Credit
Parties’ reimbursement obligations shall be limited to the reasonable and
documented out-of-pocket expenses of the Noteholder that would have been paid to
an independent auditing firm for such audits as reasonably determined by the
Noteholder.
Section 5.7    Notices.


Give notice in writing to the Noteholders and the Collateral Agent:





--------------------------------------------------------------------------------




a.
promptly, but in any event within two (2) Business Days after any Credit Party
knows thereof, the occurrence of any Default or Event of Default;

b.
promptly, any default or event of default under any Contractual Obligation of
any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $500,000.00;

c.
promptly, any litigation, or any investigation or proceeding known or threatened
in writing to any Credit Party (i) affecting any Credit Party which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or involve a monetary claim in excess of $500,000.00 or
involving injunctions or requesting injunctive relief by or against any Credit
Party, (ii) affecting or with respect to this Agreement or any other Transaction
Document, (iii) involving an environmental claim or potential liability under
Environmental Laws which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (iv) by any Governmental Authority
alleging fraud, deception or willful misconduct by any officer, director,
employee, or Affiliate of the Credit Parties;

d.
of any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

e.
of any attachment, judgment, lien, levy or order exceeding $500,000.00 that may
be assessed against or threatened against any Credit Party other than Permitted
Liens;

f.
as soon as possible and in any event within thirty (30) days after any Credit
Party knows thereof: the occurrence of any Reportable Event with respect to any
Single Employer Plan of any Credit Party or any Commonly Controlled Entity, a
failure by any Credit Party to make any material required contribution to a
Plan, the creation of any Lien against the assets of any Credit Party or Single
Employer Plan of any Credit Party in favor of the PBGC (other than a Permitted
Lien) or a Plan or any Credit Party’s or Commonly Controlled Entity’s withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or receipt of written notice of the institution or threatened institution
by the PBGC of proceedings to terminate any Single Employer Plan of any Credit
Party, or of any other action by the PBGC or any Credit Party, any Commonly
Controlled Entity or any Multiemployer Plan, with respect to the withdrawal
from, or the terminating, Reorganization or Insolvency of, any Plan;

g.
as soon as possible and in any event within ten (10) Business Days after
creating a Domestic Subsidiary (or such longer period of time as agreed to by
the Noteholders in their reasonable discretion) or acquiring the Equity Interest
of another Person, notice of the creation of such Domestic Subsidiary or
acquisition of such Equity Interests;

h.
as soon as possible and in any event within ten (10) Business Days after
entering into a joint venture agreement, (or such longer period of time as
agreed to by the Noteholders in their reasonable discretion), notice of entering
into such joint venture agreement and a description of the nature and purpose of
such venture, including an indication as to whether such joint venture will have
its own employees or will use employees of the joint venture members under
subcontract arrangements;

i.
promptly, any notice of any material violation received by any Credit Party from
any Governmental Authority including, without limitation, any notice of a
material violation of Environmental Laws; and

j.
promptly, any other development or event which could reasonably be expected to
have a Material Adverse Effect.



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Issuer shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
Section 5.8    Environmental Laws.


a.
Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, comply with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

b.
Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions, required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

c.
Defend, indemnify and hold harmless the Noteholders, and their respective
employees, agents, officers and directors and affiliates, from and against any
and all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Credit Parties or any of their Subsidiaries or the Properties,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorney’s and consultant’s
fees,






--------------------------------------------------------------------------------




investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The agreements in this paragraph shall survive repayment of the Obligations and
all other amounts payable hereunder and termination of the Transaction
Documents.


Section 5.9     Financial Covenants.


Beginning on June 30, 2018, comply with the following financial covenants:
a.
Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, calculated as of
the last day of each fiscal quarter, shall be greater than or equal to .90 to
1.00.

b.
Interest Coverage Ratio. The Interest Coverage Ratio, calculated as of the last
day of each fiscal quarter, shall be greater than or equal to 1.0 to 1.0.

c.
For purposes of determining compliance with the covenants set forth in sections
(a) and (b), above, ratios shall be calculated on a rolling basis based on the
immediately preceding four (4) fiscal quarters.

Notwithstanding the above, the parties hereto acknowledge and agree that, solely
for purposes of all calculations made in determining compliance with this
Section 5.9, any cash equity contribution (which equity shall be either (i)
common equity or (ii) other equity having terms reasonably satisfactory to the
Noteholders) made to the Issuer (the “Specified Equity Contribution Request”),
on or prior to the day that is fifteen (15) Business Days after the day on which
financial statements are required to be delivered with respect to a fiscal year
pursuant to Section 5.1(a) or a fiscal quarter pursuant to Sections 5.1(b)
(other than the fourth fiscal quarter of any fiscal year), as applicable, will
be included in the calculation of Consolidated EBITDA (and the dollar amount of
such Specified Equity Contribution (as defined herein) shall be added to the
calculation of Consolidated EBITDA on a dollar for dollar basis) for the
purposes of determining compliance with the financial covenants contained herein
at the end of such fiscal year or fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) and each applicable subsequent period (any such
equity contribution, a “Specified Equity Contribution”); provided that (i) in
any four (4) fiscal quarter period, there shall be at least three (3) fiscal
quarters in respect of which no Specified Equity Contribution is made, (ii) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause the Credit Parties to be in compliance with the financial
covenants set forth above and in any case shall not exceed $6,000,000, (iii) the
aggregate amount of all Specified Equity Contributions during the term of this
Agreement shall not exceed $30 million and (iv) a Specified Equity Contribution
shall only be included in the computation of the financial covenant for purposes
of determining compliance by the Credit Parties with this Section 5.9 and not
for any other purpose under this Agreement (including, without limitation, any
compliance with this Section 5.9 set forth in the definition of Permitted
Acquisition and in the determination of the availability of any baskets set
forth in Article 5 or Article 6). Upon the making of a Specified Equity
Contribution, the financial covenants in this Section 5.9 shall be recalculated
giving effect to the increase in Consolidated EBITDA; provided that nothing in
this subsection shall waive any Default or Event of Default that exists pursuant
to clauses (a) or (b) of this Section 5.9 until such recalculation. If, after
giving effect to such recalculation, the Credit Parties are in compliance with
the financial covenants, the Credit Parties shall be deemed to have satisfied
the requirements of the financial covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date and the applicable Default or Event of Default that had
occurred shall be deemed waived and not to have occurred for all purposes of
this Agreement and the other Transaction Documents.
c.    Size of Credit Facility. The outstanding principal amount of the Credit
Facility shall at all times remain less than or equal to seventy (70%) of the
Inventory and Accounts Receivable of those Credit Parties that are party to the
Credit Facility.


Section 5.10    Additional Guarantors.


The Credit Parties will cause each of their Subsidiaries (other than Excluded
Subsidiaries), whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such longer period of time as agreed to by the Required
Noteholders in their reasonable discretion)) become a Guarantor hereunder by way
of execution of a Joinder Agreement. In connection with the foregoing, the
Credit Parties shall deliver to the Collateral Agent and the Noteholders, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(c) and (d) and such other
documents or agreements as the Noteholders may reasonably request.
Section 5.11    Compliance with Law and Material Contracts.


a.
Comply with all Requirements of Law and orders (including Environmental Laws),
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and its properties if noncompliance with any such Requirements
of






--------------------------------------------------------------------------------




Law, order or restriction could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
b.
Comply in all material respects with the terms and provisions of the Material
Contracts and cause the Material Contracts, to remain in full force and effect
other than to the extent such Material Contracts terminate or lapse in
accordance with their respective terms in the ordinary course of business if
noncompliance, termination or lapse with respect to any such Material Contract
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.



Section 5.12    Covenants Regarding Patents, Trademarks and Copyrights.


a.
Notify the Noteholders and the Collateral Agent promptly if it knows that any
material application or registration relating to any Patent, Patent License,
Trademark or Trademark License of the Credit Parties may become abandoned if
such abandonment could reasonably be expected to have a Material Adverse Effect,
or of any adverse determination (including, without limitation, the institution
of, or any such determination in, any proceeding in the United States Patent and
Trademark Office or any court) regarding any Credit Party’s or any of its
Subsidiary’s ownership of any material Patent or Trademark, its right to patent
or register the same, or to enforce, keep and maintain the same, or its rights
under any material Patent License or Trademark License that could reasonably be
expected to have a Material Adverse Effect.

b.
Notify the Noteholders and the Collateral Agent promptly after it knows of any
adverse determination or development that could reasonably be expected to have a
Material Adverse Effect (including, without limitation, the institution of, or
any such determination or development in, any proceeding in any court) regarding
any material Copyright or Copyright License of the Credit Parties, whether
(i) such Copyright or Copyright License may become invalid or unenforceable
prior to its expiration or termination, or (ii) any Credit Party’s ownership of
such Copyright, its right to register the same or to enforce, keep and maintain
the same, or its rights under such Copyright License, may become affected.

c.
Promptly notify the Noteholders and the Collateral Agent of any acquisition of
material Intellectual Property by any Credit Party or any filing by any Credit
Party, either itself or through any agent, employee, licensee or designee (but
in no event later than the fifteenth day following such acquisition or filing),
of any application for registration by any Credit Party of any material
Intellectual Property with the United States Copyright Office or United States
Patent and Trademark Office or any similar office or agency in any other country
or any political subdivision thereof.

d.
Take all reasonably necessary actions, including, without limitation, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain each item of material Intellectual Property
owned by the Credit Parties, including, without limitation, payment of
maintenance fees, filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings, except to the extent the failure to take such actions could not
reasonably be expected to have a Material Adverse Effect.



Section 5.13    Additional Information; Further Assurances.


a.
Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of any Credit
Party or any of its Subsidiaries as any Noteholder may reasonably request.

b.
Further Assurances. Upon the reasonable request of any Noteholder, promptly
perform or cause to be performed any and all acts and execute or cause to be
executed any and all documents which are necessary or advisable to establish,
maintain or protect its rights and remedies or to effect the intents and
purposes of this Agreement and the other Transaction Documents.



Section 5.14    Board Observer Rights.


Upon the occurrence of an Event of Default and for so long as such Event of
Default continues, the Required Noteholders collectively shall have the right to
appoint one observer to the board of directors (or similar governing body) of
each Credit Party and all committees of any of the foregoing boards (the
“Observer”), which Observer shall be appointed by the Required Noteholders. Such
Observer shall be entitled, subject to applicable law and regulation (a) to
receive the same notice and other materials in respect of all meetings (both
regular and special) (or written consents) of the applicable board of directors
as are furnished to members of such board, at the same time as the same are
furnished to such members, together with an agenda for any such meetings, (b) to
attend all meetings (and review all written consents) of any such board and (c)
to participate in all discussions conducted at meetings (or with respect to
actions to be taken by written consent) of any such board; provided, however,
such Observer shall not constitute a member of such board and shall not be
entitled to vote on any matters presented to such board; provided, further, that
such Observer may be required to leave, or not be allowed to attend, any portion
of a meeting (or may not receive certain materials) if such board reasonably
believes after consultation with counsel, that a conflict of interest or an
attorney client privilege arises or may arise in connection with the issues
being





--------------------------------------------------------------------------------




discussed (or described in such materials).If requested by a Credit Party, the
Observer shall execute a reasonable and customary confidentiality agreement
prior to attendance at any meetings of such board or receipt of any such
materials.
Section 5.15    Distributions of Cash from Debtor Subsidiaries.


Upon the conclusion of the bankruptcy proceedings for each of the Issuer’s
Subsidiaries that are currently debtors in bankruptcy under Title 11 of the
United States Code, Cases No. 16‑19747 (NovaStar Mortgage LLC f/k/a NovaStar
Mortgage, Inc.), 16-19748 (NovaStar Mortgage Funding Corporation) and 16-19749
(2114 Central, LLC f/k/a Advent Financial Services, LLC), and the satisfaction
of all allowed claims and obligations as may be ordered by the Bankruptcy Court
or otherwise pursuant to such proceedings, the Issuer will (a) ensure that no
Subsidiary of the Issuer shall distribute any remaining available cash to any
other Person, and (b) cause each Debtor Subsidiary to distribute all such
remaining available cash to the Issuer upon the conclusion of such bankruptcy
proceedings and at the end of each fiscal quarter thereafter.
Section 5.16    Post-Closing Agreement.


The Credit Parties shall perform or cause to be performed any and all acts, and
execute and deliver or cause to be executed and delivered any and all documents
which are identified in that certain Post-Closing Agreement between the Credit
Parties and the Noteholders executed contemporaneously with this Note Purchase
Agreement within the time period applicable to the performance of such acts and
the execution and delivery of such documents as set forth in the Post-Closing
Agreement.
ARTICLE 6





NEGATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, and (b) until no
Note remains outstanding and unpaid and the Obligations and all other amounts
owing to any Noteholder hereunder are paid in full (excluding contingent
indemnification and reimbursement obligations) that:
Section 10.1Indebtedness.


No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:
(a)Indebtedness arising or existing under this Agreement;
(b)Indebtedness arising or existing under the Credit Facility;
(c)Indebtedness of the Credit Parties existing as of the Closing Date and set
out in Schedule 6.1(c) hereto and any renewals, refinancings or extensions
thereof (i) in a principal amount not in excess of that outstanding as of the
date of such renewal, refinancing or extension, (ii) with a maturity no earlier
than the maturity date of the Indebtedness being renewed, refinanced or
extended, (iii) if the Indebtedness being renewed, refinanced or extended is
subordinated in right of payment to the Notes, then such new Indebtedness must
also be subordinated in right of payment to the Notes, and (iv) with no greater
guarantees or security than the Indebtedness being renewed, refinanced or
extended;
(d)Indebtedness incurred by the Issuer and any Guarantor (i) under financings of
furniture, fixtures and equipment in an aggregate amount no greater than $5.0
million;
(e)Indebtedness for capital improvements or expenditures in an aggregate amount
no greater than $5.0 million;
(f)unsecured intercompany Indebtedness among the Credit Parties;
(g)Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(h)Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $250,000.00 for all such Persons during
the term of this Agreement; provided that any such Indebtedness was not created
in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Credit Party
and no Credit Party (other than such Subsidiary) becomes liable for such
Indebtedness;
(i)Indebtedness arising from agreements providing for indemnification and
purchase price adjustment obligations or similar obligations, or from guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of any Credit Party or its Subsidiaries pursuant to such agreements, in
connection with Asset Sales, other sales of assets or Permitted Acquisitions;
(j)Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section or such obligation is permitted under this Agreement;
(k)Subordinated Debt of Credit Parties not to exceed an amount equal to
$42,968,750.00; and





--------------------------------------------------------------------------------




(l)in an unrestricted amount of $5.0 million cumulatively for the duration of
this Agreement.


Section 10.2Liens.


(a)The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens.
(b)The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien on Accounts
Receivable and Inventory except for liens for the benefit of the Credit Facility
Lender.
Section 10.3Intentionally Omitted.
Section 10.4Asset Sales.
(a)Asset Sales Generally. The Issuer will not, nor will it permit any Subsidiary
to, consummate an Asset Sale, except on the following conditions: (i) no Event
of Default has occurred and is continuing (including, that the Credit Parties
shall be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 5.9 hereof following any Asset Sale), (ii) consideration for
such Asset Sale is at least equal to the fair market value of the assets sold
and comprised of at least 75% cash or marketable securities, and (iii) at least
50% of the net cash proceeds after expenses received in an Asset Sale of
operating assets shall be used to repay the Obligations under the Notes;
provided, however, that in the event that NovaStar Mortgage LLC becomes a Credit
Party and the RMBS Bonds owned by NovaStar Mortgage LLC become Collateral, then,
in lieu of at least 50% of the net cash proceeds received in an Asset Sale of
operating assets being used to repay the Obligations under the Notes, at least
50% of the cash profits received in an Asset Sale of operating assets shall be
used to repay the Obligations under the Notes. With respect to non-cash proceeds
from an Asset Sale, cash proceeds shall be deemed received when such non-cash
proceeds are converted to cash, and such non-cash proceeds shall be subject to
first priority liens for the benefit of the Noteholders prior to their
conversion to cash.
(b)Reinvestment. With respect to any cash proceeds of an Asset Sale by any
Credit Party not used to repay the Obligations under the Notes, the Credit Party
shall reinvest all or any portion of such cash proceeds in assets used by or
useful for the business of the Credit Parties within six (6) months following
receipt of such cash proceeds; provided that if any cash proceeds have not been
so reinvested within such (6) month period, an amount equal to such cash
proceeds that have not been so reinvested shall be used to repay the Obligations
under the Notes. The Issuer shall deliver an Asset Sale Reinvestment Notice to
the Noteholders in the form attached hereto as Exhibit 6.4(b).
(c)Asset Sales Based on Redemption of RMBS Bonds. Notwithstanding the foregoing,
upon a redemption or clean-up call of the RMBS Bonds, clause (a)(iii) above
shall not apply, and instead: (a) upon a partial redemption or clean-up call of
the RMBS Bonds the lesser of (x) cash in an amount sufficient to pay interest on
the Notes for a period of twelve (12) months from the date of the partial
redemption or clean-up call (with interest to be calculated based on the forward
LIBOR rate as of the date of the partial redemption or clean-up call of the RMBS
Bonds), or (y) the total amount received from partial redemptions or clean-up
calls over the prior twelve (12) months through the date of the partial
redemption or clean-up call, shall be placed in escrow for the payment of
interest on the Notes; and (b) upon a complete redemption of the RMBS Bonds,
cash in an amount sufficient to pay interest on the Notes for a period of twelve
(12) months from the date of the redemption shall be placed in escrow for the
payment of such interest (with interest to be calculated based on the forward
LIBOR rate as of the date of the complete redemption of the RMBS Bonds). For
avoidance of doubt, regular monthly payments on the RMBS Bonds shall not
constitute a partial or complete redemption for purposes of this section.
(d)the following, without duplication, shall also be expressly permitted:
(i)(A) the sale, transfer, lease, licensing or other disposition of inventory
and materials in the ordinary course of business and (B) the conversion of cash
into Cash Equivalents and Cash Equivalents into cash;
(ii)sales, transfers, leases or other dispositions for which such Credit Party
has received, any cash insurance proceeds or condemnation or expropriation award
with respect to such property or assets to the extent Net Cash Proceeds received
or awarded are reinvested;
(iii)the sale, lease, transfer or other disposition of machinery, parts and
equipment no longer used or useful in the conduct of the business of the Credit
Parties;
(iv)the sale, lease or transfer of property or assets from one Credit Party to
another Credit Party; and
(v)the termination of any Hedging Agreement.


Section 10.5Transactions with Affiliates.


The Credit Parties will not enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate, other than on terms and conditions
substantially as favorable as would be obtainable in a comparable arm’s-length
transaction with a Person other than an officer, director, shareholder or
Affiliate, except for transactions permitted by this Agreement. For the
avoidance of doubt, no transaction otherwise permitted under this Section 6.5
shall consist of a Prohibited Payment.





--------------------------------------------------------------------------------




Section 10.6Formation of New Subsidiaries; Restrictions.


The Credit Parties will not create, form or acquire any Subsidiaries, except for
Subsidiaries that are joined as Additional Credit Parties as required by the
terms hereof. The Credit Parties will not sell, transfer, pledge or otherwise
dispose of any Equity Interest in any of their Subsidiaries, nor will they
permit any of their Subsidiaries to issue, sell, transfer, pledge or otherwise
dispose of any of their Equity Interest, except in a transaction permitted by
Section 6.4.
Section 10.7Corporate Changes; Material Contracts.


No Credit Party will, (a) change its fiscal year, (b) amend, modify or change
its articles of incorporation, certificate of designation (or corporate charter
or other similar organizational document) operating agreement or bylaws (or
other similar document) in any respect materially adverse to the interests of
the Noteholders without the prior written consent of the Required Noteholders;
provided that no Credit Party shall change its state of incorporation or
organization or change its registered legal name, without, in each case,
providing thirty (30) days prior written notice to the Noteholders and the
Collateral Agent, (c) amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of its Material Contracts in any respect that could reasonably be expected to
result in a Material Adverse Effect, or (d) change its accounting method (except
in accordance with GAAP) in any manner materially adverse to the interests of
the Noteholders without the prior written consent of the Required Noteholders.
Section 10.8Limitation on Restricted Actions.


The Credit Parties will not, directly or indirectly, create or otherwise cause
or suffer to exist or become effective any encumbrance or restriction on the
ability of any such Person to (a) pay dividends or make any other distributions
to any Credit Party on its Equity Interest or with respect to any other interest
or participation in, or measured by, its profits, except as permitted by Section
6.9 below, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, or (d) act as a Guarantor
under this Agreement, except (in respect of any of the matters referred to in
clauses (a)‑(d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Agreement and the other Transaction Documents, (ii) the
Credit Facility Documents, (iii) applicable law, (iv) any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (v) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
Section 10.9Restricted Payments.


The Issuer will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except for the following:
(a)transfers of assets from any Subsidiary to the Issuer or any other Credit
Party;
(b)issuances of additional Equity Interests;
(c)any declaration of a dividend or distribution payable to any Credit Party;
(d)repurchases, redemptions or other acquisitions of shares of stock of the
Issuer made in the ordinary course of business in connection with any employment
contract, benefit plan, severance agreements or other similar arrangement, with
or for the benefit of any one or more employees or officers of the Credit
Parties excluding the Senior Management of Issuer and its Subsidiaries and
Affiliates; and
(e)any declaration of a dividend in connection with any shareholder rights plan,
the issuance of rights, stock or other property under any such shareholder
rights plan or the redemption or repurchase of rights pursuant thereto;
(f)regularly scheduled payments on Subordinated Debt, provided, however, that
the Credit Parties shall not use the proceeds of any Specified Equity
Contribution to make any payment under this clause (f);
(g)payments to holders of Allowed Class 3 general unsecured claims in the
Bankruptcy Case; provided that the aggregate amount of such payments shall not
exceed $1,150,000.00;
(h)any declaration of a dividend or distribution payable on any security of a
Credit Party the issuance of which security is approved in advance by the
Required Noteholders; and
(i)other Restricted Payments in an aggregate amount not to exceed $200,000.00
per fiscal year. For the avoidance of doubt, no such Restricted Payment
otherwise permitted under this sub-part (i) shall consist of any Prohibited
Payment.
Section 10.10Prohibited Payments.
The Credit Parties will not, directly or indirectly, make any Prohibited
Payments.
Section 10.11Investments.





--------------------------------------------------------------------------------






No Credit Party shall make any Investments except Permitted Investments.
ARTICLE 7





EVENTS OF DEFAULT


Section 77.2Events of Default.


An Event of Default shall exist upon the occurrence and during the continuance
of any of the following specified events (each an “Event of Default”):
a.Payment.
i.The Issuer shall fail to pay any principal on any Note when due (whether at
maturity, by reason of Optional Redemption pursuant to Section 2.5, acceleration
or otherwise) in accordance with the terms hereof or thereof; or
ii.the Issuer shall fail to pay any interest on any Note or any fee or other
amount payable hereunder when due (whether at maturity, by reason of
acceleration or otherwise) in accordance with the terms hereof or thereof and
such failure shall continue unremedied for three (3) days; or
iii.or any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (ii)); or
b.Misrepresentation. Any representation or warranty made or deemed made herein
or in any of the other Transaction Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or
c.Covenant Default.
i.any Credit Party shall breach or fail to comply with the Financial Covenants
set forth in Sections 5.9(a) and 5.9(b) or the limit on Subordinated Debt set
forth in Section 6.1(k) and such breach or failure to comply shall continue for
two (2) successive fiscal quarters; provided, however, that no more than three
(3) non-compliant fiscal quarters shall be permitted in any two (2) year period;
ii.any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.7(a), 5.7(b),
5.7(i), 5.7(j) or 5.16; or
iii.any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.1, 5.2, 5.4,
5.7(b)-(h), 5.9(c), 5.11, 5.13(b) or Article 6 hereof and such breach or failure
to comply is not cured within five (5) days of its occurrence; or
iv.any Credit Party shall fail to comply with any other covenant contained in
this Agreement or the other Transaction Documents or any other agreement,
document or instrument among any Credit Party, the Noteholders or executed by
any Credit Party in favor of the Noteholders (other than as described in
Sections 7.1(a) or 7.1(c)(i),7.1(c)(ii) or 7.1(c)(iii) above), and such breach
or failure to comply is not cured within thirty (30) days of the earlier to
occur of (A) a Responsible Officer has actual knowledge of its occurrence or (B)
any Noteholder providing notice to such Credit Party of the occurrence; or
v.the outstanding principal amount of the Credit Facility or any factoring
arrangement shall at any time exceed an amount equal to 70% of Accounts
Receivable and Inventory of the applicable operating businesses.
d.Indebtedness Cross-Acceleration and Cross-Default. (i) Any “Event of Default”
shall occur under the terms of the Credit Facility Documents the effect of which
default(s) is to accelerate the maturity of all or part of the Credit Facility
prior to its expressed maturity, or (ii) (A) any Credit Party shall default in
any payment of principal of or interest on any Indebtedness (other than the
Obligations and Credit Facility Debt) in a principal amount outstanding of at
least $500,000.00 for any Credit Party and any of their Subsidiaries in the
aggregate beyond any applicable grace period (not to exceed sixty (60) days), if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (B) any Credit Party shall default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Obligations and Credit Facility Debt) in a principal amount outstanding of at
least $500,000.00 in the aggregate for the Credit Parties or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to be repurchased, prepaid, deferred or redeemed
(automatically or otherwise), or (C) any Credit Party shall breach or default
any Hedging Agreement and such breach or default shall continue beyond any
applicable grace period, if any, and r





--------------------------------------------------------------------------------




esults in an “early termination event” as defined thereunder for which such
Credit Party would be obligated to make a payment with respect thereto of
$500,000.00 or more; or
e.Bankruptcy Default. (i) Other than Novastar Mortgage LLC, a Credit Party shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, liquidation, or relief of debtors, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party any case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) a Credit Party shall generally not, or shall be
unable to, or shall admit in writing their inability to, pay its debts as they
become due; or
f.Judgment Default. One or more final judgments or decrees shall be entered
against a Credit Party, or any of its Subsidiaries to the extent that a Credit
Party is determined to be liable for such amount in a final, non-appealable
judgment, involving in the aggregate a liability (to the extent not covered by
insurance) of $500,000.00 or more and all such judgments or decrees shall not
have been paid and satisfied, vacated, discharged, stayed or bonded pending
appeal within sixty (60) days from the entry thereof or any injunction,
temporary restraining order or similar decree shall be issued against a Credit
Party that, individually or in the aggregate, could result in a Material Adverse
Effect; or
g.ERISA Default. The occurrence of any of the following: (i) any Credit Party,
Single Employer Plan of any Credit Party or any Commonly Controlled Entity shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Single Employer Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Single Employer Plan of any
Credit Party or any Commonly Controlled Entity or any Lien in favor of the PBGC
or a Plan (other than a Permitted Lien) shall arise on the assets of the Credit
Parties or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, (iv) any Single Employer Plan of any Credit Party or any Commonly
Controlled Entity shall terminate for purposes of Title IV of ERISA other than
pursuant to a standard termination under Section 4041(b) of ERISA unless such
standard termination results in a liability to the Credit Party or any Commonly
Controlled Entity of an amount greater than $250,000.00, (v) a Credit Party or
any Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan
and any such event, together with all then continuing events described in the
foregoing sections (i) through (v) will reasonably be expected to result in a
liability in excess of $250,000.00; or
h.Change of Control. There shall occur a Change of Control without the prior
written consent of the Noteholders; or
i.Invalidity of Guaranty. At any time after the execution and delivery thereof,
the Guaranty, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or  any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty or any Transaction Document in writing or deny in writing that
it has any further liability under any Transaction Document to which it is a
party; or
j.Invalidity of Transaction Documents. Any Transaction Document shall fail to be
in full force and effect or to give the Noteholders the rights, powers and
privileges purported to be created thereby (except in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive); or
k.Other Debt. Any other default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Noteholders the
rights, powers and privileges purported to be created thereby; or
l.Release of Collateral. Any security interest purported to be created by any
Transaction Document and to extend to assets that constitute a material portion
of the Collateral shall cease to be, or shall be asserted in writing by the
Issuer or any other Credit Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Transaction Document and subject to such limitations and restrictions
as are set forth herein and therein) in the securities, assets or properties
covered thereby


Section 7.2    Acceleration; Remedies; Waiver.







--------------------------------------------------------------------------------




Upon the occurrence of an Event of Default, the Required Noteholders may
exercise any remedy available to them under the Transaction Documents, at law or
in equity. Without limiting the generality of the foregoing, (a) all of the
Obligations will immediately become due and payable upon the occurrence of a
Bankruptcy Event of Default, and may be declared to be due and payable by the
Required Noteholders in the case of any other Event of Default, and (b) each of
the Noteholders may set-off against and apply to the Obligations any debt owing
to, and any other funds held in any manner for the account of, any Credit Party
by such Noteholder or any of its Affiliates. The rights and remedies of the
Noteholders under the Transaction Documents are cumulative and not exclusive of
any rights or remedies that the Noteholders would otherwise have. No single or
partial exercise of any such right or remedy by the Noteholders, and no
discontinuance of steps to enforce any such right or remedy, will preclude any
further exercise thereof or of any other right or remedy. The acceptance by the
Noteholders of any sum after the same is due, or which is less than the total
amount that is due, will not constitute a waiver of the right to either require
prompt payment, when due, of all other sums due in respect of the Obligations or
to declare an Event of Default. Notwithstanding anything to the contrary herein,
any Event of Default may be waived by the Required Noteholders.
ARTICLE 8





PROVISIONS APPLICABLE TO NOTEHOLDERS


Section 10.1Action by Noteholders.


Whenever any consent, waiver, agreement or other action of the Noteholders is
required or permitted under the Transaction Documents, such action will only be
effective if it is taken with the consent of the Required Noteholders; provided,
that the written consent of such Noteholder will always be required to amend the
Transaction Documents in order to (a) subject such Noteholder to any additional
obligations; (b) postpone or delay any date fixed for any payment of any amount
due to such Noteholder in respect of the Obligations; or (c) reduce the amount
of any Obligations owed to such Noteholder; and further provided, that this
Section may not be amended without the unanimous consent of the Noteholders.
Section 10.2Transfer of Notes.


(a)The Notes have not been registered under applicable securities laws, and may
not be transferred in the absence of such registration or an exemption from such
registration. If a Noteholder proposes to transfer a Note in the absence of such
registration, the Issuer may request, as a condition to such transfer, an
opinion of counsel to the effect that the proposed transfer may be effected
without such registration, which opinion and counsel will be reasonably
acceptable to the issuer.
(b)Subject to subsection (a) above, each Noteholder is entitled to transfer all
or any portion of its interest in its Notes to any Person upon five (5) Business
Days’ prior notice to the Issuer, which notice contains the identity and address
of the proposed purchaser and the portion of the Noteholder’s interest in the
Notes being transferred. Upon the effective date of any such transfer, (i) the
Issuer will issue such new Notes as may be required (subject to the return to
the Issuer of the Notes being transferred), which new Notes will be in form and
substance substantially identical to the Notes being returned and will be for an
aggregate principal amount not greater than the unpaid principal balance of the
Notes being returned, (ii) such Noteholder will have no further rights or
liability hereunder as to the portion transferred and (iii) each transferee will
become a Noteholder and will be bound by the provisions hereof.
(c)Any Noteholder may, at any time and without complying with paragraph (b)
above, transfer participating interests in its Note; provided, that: (i) such
Noteholder’s obligations under this Agreement will remain unchanged; (ii) such
Noteholder will remain solely responsible for the performance of such
obligations; (iii) the Credit Parties will continue to deal solely and directly
with such Noteholder in connection with such Noteholder’s rights and obligations
under this Agreement and the other Transaction Documents; (iv) no Noteholder
will grant to any participant any right to approve any amendment to, or any
consent or waiver with respect to, this Agreement or any other Transaction
Document, except to the extent such amendment, consent or waiver requires the
unanimous consent of the Noteholders; and (v) the participant will not have any
rights under this Agreement or any of the other Transaction Documents, and all
amounts payable by the Credit Parties under the Transaction Documents will be
determined as if such Noteholder had not sold such participation, except that
each such participant shall be entitled to the benefit of Section 2.8, but, with
respect to Section 2.8(e), only to the extent such participant delivers the tax
forms such Noteholder is required to collect pursuant to Section 2.8(e) and then
only to the extent of any amount to which such Noteholder would be entitled in
the absence of any such grant or participation.







--------------------------------------------------------------------------------




ARTICLE 9



MISCELLANEOUS


Section 10.1Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


Section 10.2Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial.


(a)Each Credit Party hereby: (i) irrevocably submits to the jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, City of New
York, for the purposes of any action or proceeding arising out of or relating to
any of the Transaction Documents or the subject matter thereof and brought by
any Noteholder; (ii) waives and agrees not to assert, by way of motion, as a
defense or otherwise, in any such action or proceeding, any claim that (A) it is
not personally subject to the jurisdiction of such courts, (B) the action or
proceeding is brought in an inconvenient forum or (C) the venue of the action or
proceeding is improper; and (iii) agrees that, notwithstanding any right or
privilege it may possess at any time, such party and its assets are subject to
suit on account of the obligations assumed by it hereunder.
(b)Each Credit Party agrees that service in person or by certified or registered
U.S. mail to its address set forth in Section 9.3 constitutes valid in personam
service upon such Credit Party and its successors and assigns in any action or
proceeding with respect to any matter as to which it has submitted to
jurisdiction hereunder.
(c)Notwithstanding the foregoing, the Noteholders may at their option bring any
action or other proceeding arising out of or relating to the Transaction
Documents or the subject matter thereof against any Credit Party or any of its
assets in the courts of any jurisdiction or place where such Credit Party or its
assets may be found or where such Credit Party may be subject to personal
jurisdiction, and may effect service of process as provided under any applicable
law.
(d)THE PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS OR THE SUBJECT
MATTER THEREOF AND BROUGHT BY ANY OTHER PARTY.
(e)The Credit Parties (and, in the case of paragraph (d) above, the Noteholders)
acknowledge that this is a commercial transaction, that the foregoing provisions
for consent to jurisdiction, service of process and waiver of jury trial have
been read, understood and voluntarily agreed to by them and that by agreeing to
such provisions they are waiving important legal rights. The obligations of the
parties under this Section will survive any termination of this Agreement.


Section 10.3Notices.


All notices, consents, requests, demands and other communications required or
permitted hereunder: (a) will be in writing; and sent (b) by electronic mail if
the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service, or (c) by messenger,
certified or registered U.S. mail, with return receipt requested and charges
prepaid as applicable, to the appropriate address(es) or number(s); and (d) will
be deemed to have been given on the date of receipt by the addressee (or, if the
date of receipt is not a Business Day, on the first Business Day after the date
of receipt), as evidenced by (i) a receipt executed by the addressee (or a
responsible person in his or her office), the records of the Person delivering
such communication or a notice to the effect that such addressee refused to
claim or accept such communication, if sent by messenger, U.S. mail or express
delivery service, or (ii) a receipt generated by the sender's telecopier showing
that such communication was sent to the appropriate number on a specified date,
if sent by telecopier. All such communications will be sent to the addresses or
numbers set forth on Schedule 9.3, or to such other addresses or numbers as any
party may inform the others by giving five (5) Business Days’ prior notice.
Section 10.4No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of any
Noteholder, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Section 10.5Survival of Representations and Warranties.
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes;
provided that all such representations and warranties shall terminate on the
date upon which all Obligations have been paid in full.
Section 10.6Expenses; Indemnity and Waiver of Consequential Damages.





--------------------------------------------------------------------------------






(a)Costs and Expenses. The Credit Parties will pay, or will reimburse the
Noteholders for all reasonable and documented out-of-pocket expenses, including
without limitation reasonable attorney’s fees for Noteholders, reasonable fees
for other professionals, and court costs incurred by the Noteholders from time
to time and which arise out of or relate to (i)  any amendments, waivers or
consents relating thereto and which are requested by any Credit Party or
(ii) the Noteholders’ enforcement or preservation of their rights and remedies
thereunder. All such amounts are due and payable on the date specified in any
invoice which the Credit Parties receive with respect thereto or, in the case of
amounts to be reimbursed to a Noteholder, within five (5) Business Days after
such Noteholder's demand therefor. The obligations of the Credit Parties under
this Section will survive any termination of this Agreement.
(b)Indemnification by Credit Parties.
(i)Each of the Credit Parties hereby agrees, jointly and severally and without
limitation as to time, to indemnify each Noteholder, and each director, officer,
employee, counsel, agent or representative of such Noteholder (each such Person
being called an “Indemnitee”), against, and hold it and them harmless from, to
the fullest extent lawful, all losses, claims, damages, liabilities, costs and
expenses (including without limitation reasonable and documented attorneys’ fees
and court costs) (collectively, “Losses”) incurred by it or them and arising out
of or in connection with the Transaction Documents or the transactions
contemplated thereby, whether or not the transactions contemplated by this
Agreement are consummated and whether or not any Indemnitee is a formal party to
any proceeding; provided, that the Credit Parties will not be liable to any
Indemnitee for any Losses to the extent that such Losses arose from (i) the
gross negligence or willful misconduct of such Indemnitee or its Affiliates or
any officers, directors, employees, agents or attorneys of the foregoing, in
each case to the extent such officers, directors, employees, agents or attorneys
of such Indemnitee or its Affiliates were acting at the direction of such
Indemnitee or its Affiliates in connection with the actions giving rise to such
claim for indemnity, (ii) has resulted from the material breach of such
Indemnitee’s obligations under any Transaction Document or (iii) has resulted
from disputes solely among the Indemnitees at a time when no Event of Default
has occurred and is continuing. All amounts owing under this Section shall be
paid within thirty (30) days after written demand.
(ii)If the indemnification provided for in this Section is unavailable to, or
insufficient to hold harmless, any Indemnitee in respect of any Losses, then
each Credit Party will contribute to the amount paid or payable by such Person
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of each Credit Party, on the one hand, and such Indemnitee, on
the other hand, in connection with the actions which resulted in such Losses as
well as any other relevant equitable considerations. The parties agree that it
would not be just and equitable if contribution pursuant to this Section were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentence. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) is entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.
(iii)Notwithstanding anything to the contrary contained herein, the foregoing
indemnification provisions shall not relate to any Losses of any Indemnitee
resulting from any Indemnitee’s direct or indirect equity ownership of any of
the Credit Parties or any of their Subsidiaries.
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Note or the use of the proceeds of any sale thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby.
(d)Survival. The agreements contained in this Section shall survive the
termination of this Agreement and the repayment, satisfaction or discharge of
the Obligations.


Section 10.7Joint and Several.


The obligations of the Credit Parties hereunder and under the other Transaction
Documents are joint and several.
Section 10.8Creditor - Debtor Relationship.


The relationship between each Noteholder, on the one hand, and the Credit
Parties, on the other hand, is solely that of creditor and debtor. No Noteholder
has any fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is





--------------------------------------------------------------------------------




no agency, tenancy or joint venture relationship between the Noteholders and the
Credit Parties by virtue of, any Transaction Document or any transaction
contemplated therein.
Section 10.9Table of Contents and Section Headings.


The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
Section 10.10Amendments.


This Agreement may be amended only by a writing signed by the Credit Parties on
the one hand and by the Noteholders required by Section 8.1 on the other hand,
and any such amendment will be effective only to the extent specifically set
forth in such writing. If any amendment or waiver of any provision of this
Agreement or any other Transaction Document would (i) increase the duties or
liabilities of, reduce or eliminate any right, protection, indemnity or
privilege of (including as a result of an effect on the amount or priority of
any fees or other amounts payable to the Collateral Agent), or adversely change
the economic consequences to, the Collateral Agent, (ii) expand or restrict the
Collateral Agent’s discretion or (iii) adversely affect the Collateral Agent,
such amendment or waiver shall not be effective unless the Collateral Agent has
consented thereto in writing.
Section 10.11Confidentiality.


Each of the Noteholders shall maintain in confidence in accordance with its
customary procedures for handling confidential information, all information that
the Credit Parties, or any of their authorized representatives, furnishes to
Noteholders (“Confidential Information”), other than any such Confidential
Information that become generally available to the public other than as a result
of a breach by the Noteholders of its obligations hereunder or that is or
becomes available to the Noteholders from a source other than the Credit
Parties, or any of their authorized representatives, and that is not, to the
actual knowledge of the recipient thereof, subject to obligations of
confidentiality with respect thereto; provided, however, that the Noteholders
shall in any event have the right to deliver copies of such documents, and to
disclose such information to:
(a)its directors, officers, trustees, partners, employees, agents, attorneys,
professional consultants, portfolio management services and rating agencies who
have a need to receive such information;
(b)any other Noteholder;
(c)any Person to which such Noteholder offers to transfer any Note or any part
thereof or interest therein (provided such Person agrees to keep such
information confidential on the terms set forth in this Section 9.11);
(d)any federal or state regulatory authority or examiner, or any insurance
regulatory industry association, regulation or having jurisdiction over
Noteholders; and
(e)to any other Person to which such delivery or disclosure may be necessary or
appropriate (i) in compliance with any applicable law, rule, regulation or
order, (ii) in response to any subpoena or other legal process or information
investigative demand, (iii) in connection with any litigation to which the
Noteholders are a party, or (iv) in connection with the enforcement of the
rights and remedies of the Noteholders under this Agreement and the other
Transaction Documents at any time when an Event of Default shall have occurred
and be continuing; provided, however, in the event that any Noteholder is
requested or required by law, regulation, legal, judicial or regulatory
proceeding (by oral questions, interrogatories, requests for information or
documents, subpoena, or similar process), Governmental Authority or by the rules
of any recognized stock exchange to disclose any Confidential Information, such
Noteholder will (to the extent legally permissible and reasonably practicable)
notify the Issuer promptly in writing so that the Issuer may seek, at its sole
expense, a protective order or other appropriate remedy or waive compliance with
the terms of hereof; provided, further that each of the Noteholders agrees not
to oppose any action by the Issuer to obtain such protective order or other
remedy and whether or not such protective order or other remedy is obtained or
the Issuer waives compliance with the terms of this Section 9.11, each
Noteholder agrees that it will furnish only that portion of the Confidential
Information which based on the advice of counsel is legally required to be
furnished.
Notwithstanding anything to the contrary contained herein, this Section 9.11
shall survive the termination of this Agreement for up to two (2) years
thereafter.
Section 10.12Resolution of Drafting Ambiguities.


Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, that it and its counsel reviewed
and participated in the





--------------------------------------------------------------------------------




preparation and negotiation hereof and thereof and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation hereof or thereof.
Section 10.13Subordination of Intercompany Debt.


Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Credit Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided
that in the event of and during the continuation of any Event of Default, no
payment shall be made by or on behalf of any Credit Party on account of any
Intercompany Debt. In the event that any Credit Party receives any payment of
any Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Credit Party, in trust for the benefit of,
and shall be paid forthwith over and delivered, upon written request, to the
Noteholders or Credit Facility Lender, as applicable.
Section 10.14Intercreditor Agreement.


If requested by the Credit Facility Lender, the Noteholders shall negotiate in
good faith to enter into an intercreditor agreement between the Credit Facility
Lender and the Noteholders.
Section 10.15Additional Subordinated Financing Opportunities.


(a)If at any time any Credit Party desires to obtain subordinate debt financing,
such Credit Party will give notice to the Noteholders of its desire to obtain
such financing and its proposed terms. The Noteholders (or any of them) will
then have a reasonable opportunity to present to such Credit Party the terms, if
any, upon which they are willing to provide financing to such Credit Party. This
Section 9.15 does not obligate the Credit Parties to consummate any such
financing with the Noteholders (or any of them).
(b)Notwithstanding any contrary provision of this Section, the Credit Parties'
ability to obtain any financing which is subject to this Section will remain
subject to their compliance with (or the Noteholders' waiver of) the applicable
provisions of this Agreement.


Section 10.16Miscellaneous.


This Agreement and the other Transaction Documents: (a) except as otherwise
provided in Section 8.2, may not be assigned, pledged or otherwise transferred,
whether by operation of law or otherwise, without the prior consent of the
Noteholders required by Section 8.1 on the one hand and the Credit Parties on
the other hand; (b) may be executed in several counterparts, each of which will
be deemed an original but all of which will constitute one and the same
instrument; (c) contain the entire agreement of the parties with respect to the
transactions contemplated hereby and thereby and supersede all prior written and
oral agreements, and all contemporaneous oral agreements, relating to such
transactions; and (d) are binding upon, and will inure to the benefit of, the
parties and their respective successors and permitted assigns. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction will, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.
Section 10.17Press Releases and Related Matters.


Except as necessary in the Bankruptcy Case or as otherwise required by law,
regulation, legal, judicial or regulatory proceeding (by oral questions,
interrogatories, requests for information or documents, subpoena, or similar
process), Governmental Authority or by the rules of any recognized stock
exchange, the Credit Parties agree that they will not issue any press releases
or other similar public disclosure relating to any Noteholder or its respective
Affiliates, in each case, without the prior written consent of such Noteholder
(such consent not to be unreasonably withheld or delayed). The Credit Parties
consent to the publication by the Noteholders of customary advertising material
relating to the Transactions using the name, product photographs, logo or
trademark of the Credit Parties.
ARTICLE 10



GUARANTY


Section 10.1The Guaranty.





--------------------------------------------------------------------------------






In order to induce the Noteholders to enter into this Agreement and to purchase
the Notes hereunder and in recognition of the direct benefits to be received by
the Guarantors from the sale of Notes hereunder, each of the Guarantors hereby
agrees with the Noteholders as follows: each Guarantor hereby unconditionally
and irrevocably jointly and severally guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
indebtedness becomes due and payable hereunder or under any Note, each Guarantor
unconditionally promises to pay such indebtedness to the Noteholders, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Noteholders in collecting any of the Obligations. The
Guaranty set forth in this Article 10 is a guaranty of timely payment and not of
collection. The word “indebtedness” is used in this Article 10 in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Issuer, including specifically all Obligations, arising in
connection with this Agreement or any other Transaction Document, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Issuer may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
Notwithstanding any provision to the contrary contained herein or in any other
of the Transaction Documents, to the extent the obligations of a Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
Section 10.2Bankruptcy.


Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Issuer to
the Noteholders whether or not due or payable by the Issuer upon the occurrence
of any Bankruptcy Event and unconditionally promises to pay such Obligations to
the Noteholders, or their respective order, on demand, in lawful money of the
United States. Each of the Guarantors further agrees that to the extent that the
Issuer or a Guarantor shall make a payment or a transfer of an interest in any
property to any Noteholder, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Issuer or a Guarantor,
the estate of the Issuer or a Guarantor, a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such avoidance or repayment, the obligation or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.
Section 10.3Nature of Liability.


The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Obligations whether executed by any such
Guarantor, any other guarantor or by any other party, and no Guarantor’s
liability hereunder shall be affected or impaired by (a) any direction as to
application of payment by the Issuer or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations, or (c) any payment on or in reduction
of any such other guaranty or undertaking of any other party, or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Issuer, or (e) any payment made to any Noteholder on the Obligations which such
Noteholder repays to the Issuer pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.
Section 10.4Independent Obligation.


The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Issuer, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Issuer and whether or not any other Guarantor
or the Issuer is joined in any such action or actions.
Section 10.5Authorization.







--------------------------------------------------------------------------------




Each of the Guarantors authorizes each Noteholder without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Obligations or any part
thereof in accordance with this Agreement, including any increase or decrease of
the rate of interest thereon, and (b) release or substitute any one or more
endorsers, Guarantors, the Issuer or other obligors.
Section 10.6Reliance.


It is not necessary for the Noteholders to inquire into the capacity or powers
of the Issuer or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
Section 10.7Waiver.


(a)Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Noteholder to
(i) proceed against the Issuer, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Issuer, any other
guarantor or any other party, or (iii) pursue any other remedy in any Issuer’s
power whatsoever. Each of the Guarantors waives any defense based on or arising
out of any defense of the Issuer, any other guarantor or any other party other
than payment in full of the Obligations (other than contingent indemnification
obligations for which no claim has been made or cannot be reasonably identified
by an Indemnitee based on the then-known facts and circumstances), including
without limitation any defense based on or arising out of the disability of the
Issuer, any other guarantor or any other party, or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Issuer other than payment in full of the Obligations.
The Noteholders may exercise any right or remedy that any Noteholders may have
against the Issuer or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full. Each of the Guarantors waives any
defense arising out of any such election by any of the Noteholders, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Issuer or any
other party or any security.
(b)Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Issuer’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks which such Guarantor assumes and incurs
hereunder, and agrees that no Noteholder shall have any duty to advise such
Guarantor of information known to it regarding such circumstances or risks.
(c)Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of any Noteholder against the Issuer or any other
guarantor of the Obligations owing to the Noteholders (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Obligations
shall have been paid in full. Each of the Guarantors hereby further agrees not
to exercise any right to enforce any other remedy which any Noteholder now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Obligations until such time as the
Obligations (other than contingent indemnification obligations for which no
claim has been made or cannot be reasonably identified by an Indemnitee based on
the then-known facts and circumstances) shall have been paid in full.


Section 10.8Limitation on Enforcement.


The Noteholders agree that no Noteholder shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by a Noteholder appointed by the
Required Noteholders, for the benefit of the Noteholders under the terms of this
Agreement. The Noteholders further agree that this Guaranty may not be enforced
against any director, officer, or employee of the Guarantors.
Section 10.9Confirmation of Payment.







--------------------------------------------------------------------------------




The Noteholders will, upon request after payment of the Obligations which are
the subject of this Guaranty, confirm to the Issuer, the Guarantors or any other
Person that such indebtedness and obligations have been paid, subject to the
provisions of Section 10.2.
ARTICLE 11


THE COLLATERAL AGENT


Section 11.1Appointment and Duties.


a.Appointment of Collateral Agent. Each Noteholder hereby appoints Wilmington
Savings Fund Society, FSB (together with any successor Collateral Agent pursuant
to Section 11.9) as Collateral Agent hereunder and authorizes the Collateral
Agent to take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Collateral
Agent under the Transaction Documents. Without limiting the generality of the
foregoing, each Noteholder acknowledges that it has received a copy of the
Pledge and Security Agreement, and consents to the Collateral Agent’s execution
of the Pledge and Security Agreement on behalf of such Noteholder, directs and
authorizes the Collateral Agent to execute the Pledge and Security Agreement,
and agrees to be bound by the terms and provisions of the Pledge and Security
Agreement.
b.Duties as Collateral Agent. Without limiting the generality of clause (a)
above, the Collateral Agent shall have the sole and exclusive right and
authority (to the exclusion of the other Noteholders), and is hereby authorized
(without obligation), to (i) file and prove claims and file other documents
necessary or desirable to allow the claims of the Noteholders with respect to
any Obligation in any proceeding described in subsection 7.1(e) or (f) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (ii) act as collateral agent for each
Noteholder for purposes of the perfection of all Liens created by the
Transaction Documents and all other purposes stated therein, (iii) manage,
supervise and otherwise deal with the Collateral, (iv) take such other action as
is necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Transaction Documents (provided that,
subject to Section 11.3, the Collateral Agent shall take any of the foregoing
actions as directed by Required Noteholders so long as the Required Noteholders
shall prepare any documentation required to be filed or executed in connection
with such direction), (v) except as may be otherwise specified in any
Transaction Document, exercise all remedies given to the Collateral Agent and
the other Noteholders with respect to the Credit Parties and/or the Collateral,
whether under the Transaction Documents, applicable law or otherwise and (vi)
execute any amendment, consent or waiver under the Transaction Documents on
behalf of any Noteholder that has consented in writing to such amendment,
consent or waiver.
c.Limited Duties. Under the Transaction Documents, the Collateral Agent (i) is
acting solely on behalf of the Noteholders, with duties that are entirely
administrative in nature, notwithstanding the use of the terms “agent” and
“collateral agent” and similar terms in any Transaction Document to refer to
Collateral Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Transaction Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Noteholder or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Transaction
Document, and each Noteholder, by accepting the benefits of the Transaction
Documents, hereby waives and agrees not to assert any claim against the
Collateral Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.


Section 11.2Binding Effect.


Each Noteholder, by accepting the benefits of the Transaction Documents, agrees
that (i) any action taken by the Collateral Agent or the Required Noteholders in
accordance with the provisions of the Transaction Documents, (ii) any action
taken by the Collateral Agent in reliance upon the instructions of Required
Noteholders and (iii) the exercise by the Collateral Agent or the Required
Noteholders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Noteholders.
Section 11.3Use of Discretion.


a.No Action without Instructions. The Collateral Agent shall not be required to
exercise any discretion or take, or to omit to take, any action, including with
respect to enforcement or collection, except any action it is expressly required
to take or omit to take (i) under any Transaction Document or (ii) pursuant to
instructions from the Required Noteholders provided in accordance with the
Transaction Documents.
b.Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Collateral Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Collateral Agent receives an indemnification
satisfactory to it from the Noteholders (or, to the extent applicable and
acceptable to Collateral Agent, any other Person) against all liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against the Collateral Agent





--------------------------------------------------------------------------------




or any Affiliate thereof or (ii) that is, in the opinion of the Collateral Agent
or its counsel, contrary to any Transaction Document or applicable law. Except
as herein otherwise expressly provided, the Collateral Agent shall not be under
any obligation to take any action under the provisions of any Transaction
Documents or any related documents, except upon the written instruction of the
Required Noteholders.
c.Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Transaction Document, the
authority to enforce rights and remedies hereunder and under the other
Transaction Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Collateral
Agent in accordance with the Transaction Documents for the benefit of all the
Noteholders; provided that the foregoing shall not prohibit (i) the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit hereunder and under the other Transaction Documents, (ii) any
Noteholder from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any bankruptcy or other debtor relief law; and provided further that if at
any time there is no Person acting as Collateral Agent, as the case may be,
hereunder and under the other Transaction Documents, then in addition to the
matters set forth in clause (ii) of the preceding proviso, any Noteholder may,
with the consent of the Required Noteholders, enforce any rights and remedies
available to it and as authorized by the Required Noteholders.


Section 11.4Delegation of Rights and Duties.


a.The Collateral Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Transaction Document
by or through any trustee, agent, employee, attorney-in-fact and any other
Person (including any Noteholder) and shall not be responsible or liable for the
supervision of or negligence or willful misconduct of any such Person appointed
with reasonable care so long as (i) the Required Noteholders consent in writing
to such Person acting in such capacity or (ii) following consultation with the
Required Noteholders, such Person agrees in writing to be bound by this
Agreement and the other Transaction Documents and the Noteholders are express
third-party beneficiaries of the documentation evidencing such agreement. The
Collateral Agent shall promptly provide the Noteholders a fully executed copy of
any such agreement. Any such Person shall benefit from this Article 11 to the
extent provided by the Collateral Agent.


Section 11.5Reliance and Liability.


a.The Collateral Agent may, without incurring any liability hereunder, (i) treat
the payee of any Note as its holder until it has received written notice that
such Note has been assigned in accordance with Section 8.2, (ii) consult with
any of its agents and, whether or not selected by it, any other advisors, legal
counsel, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Noteholder) and (iii) conclusively rely and act upon
any document and information (including those transmitted by electronic
transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties. The Collateral Agent need not investigate any statement,
warranty or representation or any fact or matter stated in any such document and
may conclusively rely as to the truth of the statements and the correctness of
the opinions expressed therein.
b.Neither the Collateral Agent nor its agents shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any
Transaction Document, and each Noteholder, the Issuer and each other Credit
Party hereby waive and shall not assert (and the Issuer shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Collateral Agent or any
of its agents (each as determined in a final, non-appealable judgment by a court
of competent jurisdiction) in connection with the duties expressly set forth
herein. Without limiting the foregoing:
i.the Collateral Agent shall not be responsible or otherwise incur liability for
any action or omission taken in reliance upon the instructions of the Required
Noteholders or for the actions or omissions of any of its agents selected with
reasonable care (other than employees, officers and directors of Collateral
Agent, when acting on behalf of Collateral Agent);
ii.the Collateral Agent shall not be responsible to any Noteholder or other
Person for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Transaction Document;
iii.the Collateral Agent makes no warranty or representation, and shall not be
responsible, for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Credit Party or any agent of
any Credit Party in connection with any Transaction Document or any transaction
contemplated therein or any other document or information with respect to any
Credit Party, whether or not transmitted or omitted to be transmitted by the
Collateral Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Collateral Agent in connection with the Transaction Documents;
iv.the Collateral Agent shall not have any duty to ascertain or to inquire as to
the performance or observance of any provision of any Transaction Document,
whether any condition set forth in any Transaction Document





--------------------------------------------------------------------------------




is satisfied or waived, as to the financial condition of any Credit Party or any
other Person as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
written notice from the Issuer or any Noteholder describing such Default or
Event of Default clearly labeled “notice of default” (in which case the
Collateral Agent shall promptly give notice of such receipt to all Noteholders);
v.no provision of this Agreement or any other Transaction Document shall require
the Collateral Agent to expend or risk its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or thereunder or in the exercise of any of its rights or powers, if it
shall have grounds to believe that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it;
vi.the Collateral Agent shall not be liable for any error of judgment made in
good faith by it unless it shall be conclusively determined by the final
judgment of a court of competent jurisdiction, no longer subject to appeal or
review, that the Collateral Agent was grossly negligent in ascertaining the
pertinent facts;
vii.every provision of this Agreement or any other Transaction Document relating
to the conduct or affecting the liability of or affording protection to the
Collateral Agent shall be subject to the provisions of this Article 11;
viii.as to any fact or matter the manner of ascertainment of which is not
specifically described herein, the Collateral Agent shall be entitled to receive
and may for all purposes hereof conclusively rely on a certificate, signed by an
officer of any duly authorized Person, as to such fact or matter, and such
certificate shall constitute full protection to the Collateral Agent for any
action taken or omitted to be taken by it in good faith in reliance thereon;
ix.the Collateral Agent shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers;
x.the Collateral Agent may consult with counsel of its selection, and the advice
or opinion of counsel with respect to legal matters relating to any Transaction
Document or any related document shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it under any Transaction Document or under any related document in good faith
and in accordance with the advice or opinion of such counsel;
xi.the Collateral Agent shall not be bound to make any investigation into (1)
the performance or observance by any Person of any of the covenants, agreements
or other terms or conditions set forth in the Transaction Documents or in any
related document, (2) the occurrence of any default, or the validity,
enforceability, effectiveness or genuineness of any Transaction Document, any
related document or any other agreement, instrument or document or (3) the value
or the sufficiency of any Collateral;
xii.in no event shall the Collateral Agent be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit), even if the Collateral Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action;
xiii.the rights, privileges, protections, immunities and benefits given to the
Collateral Agent, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by the Collateral Agent in each
document related hereto to which it is a party;
xiv.the Collateral Agent shall not have any duty or responsibility in respect of
(i) any recording, filing, or depositing of any Transaction Document or any
other agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or to any re-recording, re-filing or
re-depositing of any thereof, or otherwise monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (ii) the acquisition or maintenance of
any insurance or (iii) the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral;
xv.the right of the Collateral Agent to perform any discretionary act enumerated
in any Transaction Document or any related document shall not be construed as a
duty;
xvi.the Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by any Transaction Document or any related
document or to institute, conduct or defend any litigation hereunder or in
relation hereto, at the request, order or direction of any of the Noteholders
pursuant to the provisions of any Transaction Document or any related document,
unless such Noteholders shall have offered to the Collateral Agent security,
indemnity or prefunding satisfactory to the Collateral Agent, in its sole
discretion, against the losses, costs, expenses (including attorneys’ fees and
expenses) and liabilities that might be incurred by the Collateral Agent in
compliance with such request, order or direction;
xvii.if the Collateral Agent requests instructions from the Noteholders with
respect to any action or omission in connection with any Transaction Document or
any related document, the Collateral Agent shall be entitled (without incurring
any liability therefor) to refrain from taking such action and continue to
refrain from acting unless and until the Collateral Agent shall have received
written instructions from the Noteholders, as applicable, with respect to such
request;
xviii.in order to comply with laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering,





--------------------------------------------------------------------------------




the Collateral Agent is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent, and accordingly, each of the parties
agrees to provide to the Collateral Agent upon its request from time to time
such identifying information and documentation as may be available for such
party in order to enable the Collateral Agent to comply with applicable law;
xix.in no event shall the Collateral Agent be liable for any failure or delay in
the performance of its obligations under the Transaction Documents or any
related documents because of circumstances beyond the Collateral Agent’s
control, including, but not limited to, a failure, termination, or suspension of
a clearing house, securities depositary, settlement system or central payment
system in any applicable part of the world or acts of God, flood, war (whether
declared or undeclared), civil or military disturbances or hostilities, nuclear
or natural catastrophes, political unrest, explosion, severe weather or
accident, earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit the providing of the
services contemplated by the Transaction Documents or any related documents, or
the unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Collateral Agent’s
control whether or not of the same class or kind as specified above;
xx.the Collateral Agent shall not be liable for failing to comply with its
obligations under the Transaction Documents or any related documents insofar as
the performance of such obligations is dependent upon the timely receipt of
instructions and/or other information from any other Person which are not
received or not received by the time required;
xxi.the Collateral Agent shall not be required to take any action under the
Transaction Documents or any related document if taking such action (A) would
subject the Collateral Agent to a tax on a residency or similar basis in any
jurisdiction where it is not then subject to such a tax, or (B) would require
the Collateral Agent to qualify to do business in any jurisdiction where it is
not then so qualified; and
xxii.notwithstanding anything to the contrary contained herein or in any related
document, any corporation into which the Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Collateral Agent shall
be a party, or any corporation succeeding to the business of the Collateral
Agent shall be the successor of the Collateral Agent hereunder without the
execution or filing of any paper with any Person or any further act on the part
of any Person.
For each of the rights, protections and immunities set forth in this Article 11,
each Noteholder and the Issuer hereby waives and agrees not to assert (and the
Issuer shall cause each other Credit Party to waive and agree not to assert) any
right, claim or cause of action it might have against the Collateral Agent based
thereon.
Section 11.6Collateral Agent Individually.


The Collateral Agent and its agents may make loans and other extensions of
credit to, acquire Stock and Stock Equivalents of, engage in any kind of
business with, any Note Party or Affiliate thereof as though it were not acting
as Collateral Agent and may receive separate fees and other payments therefor.
To the extent Collateral Agent or any of its agents holds a Note or otherwise
becomes a Noteholder hereunder, it shall have and may exercise the same rights
and powers hereunder and shall be subject to the same obligations and
liabilities as any other Noteholder and the terms “Noteholder”, “Required
Noteholder” and any similar terms shall, except where otherwise expressly
provided in any Note Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Noteholder or
as one of the Required Noteholders.
Section 11.7Noteholder Credit Decision.


Each Noteholder acknowledges that it shall, independently and without reliance
upon the Collateral Agent, conduct its own independent investigation of the
financial condition and affairs of each Credit Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Transaction Document or with respect to any
transaction contemplated in any Transaction Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Transaction Document to be transmitted by the
Collateral Agent to the Noteholders, the Collateral Agent shall not have any
duty or responsibility to provide any Noteholder with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of the Collateral Agent or
any of its agents.
Section 11.8Expenses; Indemnities.







--------------------------------------------------------------------------------




a.Each of the Credit Parties, jointly and severally, shall pay to the Collateral
Agent from time to time such compensation for its services as agreed to writing
from time to time. Each of the Credit Parties, jointly and severally, shall
reimburse the Collateral Agent and each of its agents promptly for any costs and
expenses that may be incurred by Collateral Agent or any of its agents in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Transaction Document. Such expenses shall include
the compensation and expenses, disbursements and advances of the Collateral
Agent’s agents, counsel, accountants and experts, including, for the avoidance
of doubt, any compensation, expenses, disbursements, and advances incurred or
owed by the Collateral Agent pursuant to any demand for indemnity made by a
depository bank under any account control agreement entered into by the
Collateral Agent in connection with its duties under this Agreement.
b.Each of the Credit Parties, jointly and severally, shall indemnify the
Collateral Agent and each of its agents from and against liabilities (including
taxes, interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Noteholder) that may
be imposed on, incurred by or asserted against the Collateral Agent or any of
its agents in any matter relating to or arising out of, in connection with or as
a result of any Transaction Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Collateral Agent or any of its
agents under or with respect to any of the foregoing; provided, however, that no
Credit Party shall be liable to the Collateral Agent or any of its agents to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of the Collateral Agent or, as the case may be, such agent,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
c.Each Noteholder agrees to reimburse the Collateral Agent and each of its
agents (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by the
Collateral Agent or any of its agents in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Transaction
Document.
d.Each Noteholder further agrees to indemnify the Collateral Agent and each of
its agents (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against liabilities that may be imposed on, incurred by or
asserted against the Collateral Agent or any of its agents in any matter
relating to or arising out of, in connection with or as a result of any
Transaction Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by the Collateral Agent or any of its agents under
or with respect to any of the foregoing; provided, however, that no Noteholder
shall be liable to the Collateral Agent or any of its agents to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of the Collateral Agent or, as the case may be, such agent, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
e.To the extent required by any applicable law, the Collateral Agent may
withhold from any payment to any Noteholder under any Transaction Document an
amount equal to any applicable withholding tax. If the Internal Revenue Service
or any other Governmental Authority asserts a claim that the Collateral Agent
did not properly withhold tax from amounts paid to or for the account of any
Noteholder (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Noteholder failed to notify the Collateral Agent or any other Person of a change
in circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), or the Collateral Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Noteholder shall promptly indemnify the Collateral Agent
fully for all amounts paid, directly or indirectly, by Collateral Agent as tax
or otherwise, including penalties and interest, and together with all expenses
incurred by the Collateral Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. The Collateral Agent may offset against any
payment to any Noteholder under any Transaction Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Noteholder but which was not so withheld, as well as any other amounts for which
the Collateral Agent is entitled to indemnification from such Noteholder under
this Section 11.8(e).
f.The payment obligations of the Credit Parties and the Noteholders pursuant to
this Section 11.8 shall survive the termination of this Agreement and any other
Transaction Documents and/or resignation or removal of the Collateral Agent.
g.When the Collateral Agent incurs expenses or renders services in connection
with a bankruptcy default, such expenses (including the fees and expenses of its
counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or any law relating to
creditors’ rights generally.


Section 11.9Resignation of Collateral Agent.


a.The Collateral Agent may resign at any time by delivering notice of such
resignation to the Noteholders and the Issuer, effective on the date set forth
in such notice or, if no such date is set forth therein, upon the date such
notice shall be effective. If the Collateral Agent delivers any such notice, the
Required Noteholders shall have the right to appoint a successor





--------------------------------------------------------------------------------




Collateral Agent. If, within thirty (30) days after the retiring Collateral
Agent having given notice of resignation, no successor Collateral Agent has been
appointed by the Required Noteholders that has accepted such appointment, then
the retiring Collateral Agent may, on behalf of the Noteholders, at the expense
of the Noteholders, petition a court of competent jurisdiction to appoint a
successor Collateral Agent. Each appointment under this clause (a) shall be
subject to the prior consent of the Issuer, which may not be unreasonably
withheld but shall not be required during the continuance of an Event of
Default.
b.Effective immediately upon its resignation, (i) the retiring Collateral Agent
shall be discharged from its duties and obligations under the Transaction
Documents, (ii) the Noteholders shall assume and perform all of the duties of
Collateral Agent until a successor Collateral Agent shall have accepted a valid
appointment hereunder, (iii) the retiring Collateral Agent and its agents shall
no longer have the benefit of any provision of any Transaction Document other
than with respect to any actions taken or omitted to be taken while such
retiring Collateral Agent was, or because such Collateral Agent had been,
validly acting as Collateral Agent under the Transaction Documents and (iv)
subject to its rights under Article 11, the retiring Collateral Agent shall take
such action as may be reasonably requested by the Required Noteholders to assign
to the successor Collateral Agent its rights as Collateral Agent under the
Transaction Documents. Effective immediately upon its acceptance of a valid
appointment as Collateral Agent, a successor Collateral Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Collateral Agent under the Transaction Documents.


Section 11.10Release of Collateral or Guarantors.
Each Noteholder hereby consents to the release and hereby directs the Collateral
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following: (a) any Guarantor from its guaranty of any
Obligation if all of the stock of such Subsidiary owned by any Credit Party is
sold or transferred in a transaction permitted under the Transaction Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guarantee
the Obligation pursuant to Article 10; and (b) any Lien held by the Collateral
Agent for the benefit of the Noteholders against (i) any Collateral that is
sold, transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Transaction Documents (including pursuant to a
valid waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to the Transaction Documents after giving effect to such
transaction have been granted, and (ii) all of the Collateral and all Credit
Parties, upon (A) payment and satisfaction in full of all Obligations under the
Transaction Documents, that Collateral Agent has theretofore been notified in
writing by the holder of such Obligation, and (B) receipt by the Collateral
Agent and the Noteholders of liability releases from the Credit Parties each in
form and substance acceptable to the Collateral Agent. Each Noteholder hereby
directs the Collateral Agent, and Collateral Agent hereby agrees, upon receipt
of reasonable advance notice from the Issuer, to execute and deliver or file
such documents and to perform other actions reasonably necessary to release the
guaranties and Liens when and as directed in this Section 11.10. Prior to taking
any action pursuant to this Section 11.10, the Collateral Agent shall be
entitled to a certificate of a Responsible Offer of each Guarantor that such
release is authorized and permitted by the Transaction Documents and all
conditions precedent to such release have been satisfied.
Section 11.11Additional Noteholders.


The benefit of the provisions of the Transaction Documents directly relating to
the Collateral or any Lien granted thereunder shall extend to and be available
to any Noteholder that is not a Noteholder party hereto as long as, by accepting
such benefits, such Noteholder agrees, as among the Collateral Agent and all
other Noteholders, that such Noteholder is bound by (and, if requested by the
Collateral Agent, shall confirm such agreement in a writing in form and
substance acceptable to the Collateral Agent) this Article 11, Section 9.1,
Section 9.16, and the decisions and actions of the Collateral Agent and the
Required Noteholders to the same extent a Noteholder is bound; provided,
however, that, notwithstanding the foregoing, (a) such Noteholder shall be bound
by Section 11.8 only to the extent of liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Noteholder, in which case the obligations of such Noteholder thereunder shall
not be limited by any concept of pro rata share or similar concept, and (b)
except as otherwise set forth herein, such Noteholder shall not have any right
to be notified of, consent to, direct, require or be heard with respect to, any
action taken or omitted in respect of the Collateral or under any Transaction
Document.
[Signature Pages Follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.
ISSUER:
NOVATION COMPANIES, INC., a Maryland corporation

By:    /s/ Rodney E. Schwatken                
Name: Rodney E. Schwatken
Title: Chief Executive Officer
GUARANTORS:
NOVATION HOLDING, INC., a Delaware corporation

By:    /s/ Rodney E. Schwatken                
Name: Rodney E. Schwatken
Title: President
HEALTHCARE STAFFING, INC., a Georgia corporation
By:    /s/ Rodney E. Schwatken                
Name: Rodney E. Schwatken
Title: Vice President, Secretary & Treasurer
NOTEHOLDERS:    TABERNA PREFERRED FUNDING I, LTD.
By: TP Management LLC, as attorney-in-fact for Taberna Capital Management, LLC,
its Collateral Manager
By:    /s/ Constantine M. Dakolias                
Name: Constantine M. Dakolias
Title: President
TABERNA PREFERRED FUNDING II, LTD.





--------------------------------------------------------------------------------




By: TP Management LLC, as attorney-in-fact for Taberna Capital Management, LLC,
its Collateral Manager
By:    /s/ Constantine M. Dakolias                
Name: Constantine M. Dakolias
Title: President
KODIAK CDO I, LTD.
By: EJF CDO Manager LLC, its Collateral Manager
By: EJF Investments Manager LLC, its Managing Member
By:    /s/ Neal Wilson                
Name: Neal Wilson


COLLATERAL AGENT:
Wilmington Savings fund society, FSB

By:    /s/ Geoffrey J. Lewis                
Name: Geoffrey J. Lewis
Title: Vice President





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




Schedule 1.1(a)
Mortgage Backed Bonds
CUSIP
Certificate Number
Safekeeping Location
Performing:
 
 
 
NMFT 2002-3 AIO
66987XBZ7
Not applicable
US Bank 2531
NMFT 2003-1 AIO
66987XCJ2
Not applicable
US Bank 2531
NMFT 2003-2 CT
66987XHP3
CT-2
Physical - Novation
NMFT 2003-2 O
66987XCN3
O-7
Physical - Novation
NMFT 2003-2 O
66987XCN3
O-8
Physical - Novation
NMFT 2003-3 CT
66987XHR9
Unknown
Physical - Lost - Replacement Requested
NMFT 2003-3 O
66987XDD4
Unknown
Physical - Incorrectly Registered - Replacement Requested f
NMFT 2003-4 O
66987XDT9
9
Physical - Novation
NMFT 2003-4 O
66987XDT9
10
Physical - Novation
Non-performing:
 
 
 
NMFT 2002-3 P
66987XCA1
Not applicable
US Bank 2531
NMFT 2002-3 B
66987XCB9
Not applicable
US Bank 2531
NMFT 2003-1 O
Not applicable
O-4
Physical - Novation
NMFT 2003-1 P
66987XCK9
Not applicable
US Bank 2531
NMFT 2003-2 CR
66987XHQ1
CR-2
Physical - Novation
NMFT 2003-2 P
66987XCL7
Not applicable
US Bank 2531
NMFT 2003-3 CR
66987XHS7
CR-4
Physical - Novation
NMFT 2003-3 P
66987XDA0
Not Applicable
US Bank 2531
NMFT 2004-1 CR
66987XHW8
CR-4
Physical - Novation
NMFT 2004-1 CT
66987XHV0
CT-3
Physical - Novation
NMFT 2004-1 P
66987XEK7
Not applicable
US Bank 2531
NMFT 2004-2 CR
66987XHY4
CR-3
Physical - Novation
NMFT 2004-2 CT
66987XHX6
CT-3
Physical - Novation
NMFT 2004-2 O
66987XFE0
O-1-10
Physical - Novation
NMFT 2004-2 O
66987XFE0
O-1-11
Physical - Novation
NMFT 2004-2 P
66987XFB6
Not applicable
US Bank 2531
NMFT 2004-3 C
66987WBM8
C-7
Physical - Novation
NMFT 2004-4 C
66987WCE5
C-1-7
Physical - Novation
NMFT 2005-1 C
66987XGR0
C-14
Physical - Novation
NMFT 2005-2 C
66987WCZ8
5
Physical - Novation
NMFT 2005-3 CT
66987XHZ1
CT-2
Physical - Novation
NMFT 2005-3 M11 DSI
66987XHM0
M-11 DSI 2
Physical - Novation
NMFT 2005-3 M12 DSI
66987XHN8
M-12 DSI 2
Physical - Novation
NMFT 2005-4 CR
66987XJC0
CR-4
Physical - Novation
NMFT 2006 MTA1
66988UAR1
C-2
Physical - Novation
NMFT 2006-1
Not applicable
1
Physical - Novation
NMFT 2006-1 C
669884AT5
C
Physical - Novation
NMFT 2006-1 MTA1
Not applicable
2
Physical - Novation
NMFT 2006-2 CA
66988VAR9
CA-3
Physical - Novation
NMFT 2006-3 CA
66988WAT3
CA-3
Physical - Novation
NMFT 2006-4 CA
66988XAQ7
CA-3
Physical - Novation
NMFT 2006-5 CA
66988YBB7
CA-2
Physical - Novation
NMFT 2006-6 CA
66988RBF3
CA-3
Physical - Novation
NMFT 2007-1 CA
669971BM4
3
Physical - Novation
NMFT 2007-1 CB
669971BN2
3
Physical - Novation








--------------------------------------------------------------------------------






Schedule 1.1(b)


Liens in connection with Master Lease and Financing Agreement, dated as of
October 30, 2015, between Healthcare Staffing, Inc. (“HCS”) and Hewlett-Packard
Financial Services Company.





--------------------------------------------------------------------------------




Schedule 2.1




Kodiak CDO I, Ltd.: $30,937,500.00


Taberna Preferred Funding I, Ltd.: $27,500,000.00


Taberna Preferred Funding II, Ltd.: $27,500,000.00


Total Refinanced Indebtedness: $85,937,500.00





--------------------------------------------------------------------------------




Schedule 3.1




See below for exceptions to the preparation of the financial statements of HCS
in accordance with GAAP:
1.
Butler America, LLC, the prior owner of HCS, had a line of credit with the
Private Bank through January 3, 2017 (the “Private Bank LOC”). The full amount
outstanding related to the Private Bank LOC was repaid to the Private Bank on
January 3, 2017. The Private Bank LOC was terminated on January 3, 2017.

i.
The portion of the Private Bank LOC that related to HCS accounts receivable was
not reflected on the HCS balance sheet.

ii.
The interest related to the Private Bank LOC was not charged to the HCS income
statement.

2.
The HCS financial statements do not contain goodwill, intangible assets, or
footnotes or supplemental notes.

3.
The HCS financial statements do not reflect any year-end audit adjustments.






--------------------------------------------------------------------------------




Schedule 3.2




See disclosure regarding HCS payroll tax matters set forth on Schedule 3.14.





--------------------------------------------------------------------------------




Schedule 3.3




Credit Party
State of Organization
Qualified to do Business
Novation Companies, Inc.
Maryland
Missouri
Novation Holding, Inc.
Delaware
 
Healthcare Staffing, Inc.
Georgia
 



The Issuer has not filed with the SEC its Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 and its Quarterly Report on Form 10-Q for
the quarter ended March 30, 2017.
See disclosure regarding HCS payroll tax matters set forth on Schedule 3.14.





--------------------------------------------------------------------------------




Schedule 3.6
The Company has received indemnification and loan repurchase demands with
respect to alleged violations of representations and warranties and with respect
to other alleged misrepresentations and contractual commitments made in loan
sale and securitization agreements. These demands have been received
substantially beginning in 2006 and have continued into recent years.
On May 21, 2008, a purported class action case was filed in the Supreme Court of
the State of New York, New York County, by the New Jersey Carpenters' Health
Fund, on behalf of itself and all others similarly situated. Defendants in the
case included NovaStar Mortgage Funding Corporation (“NMFC”) and NovaStar
Mortgage, Inc. ("NMI"), wholly-owned subsidiaries of the Company, and NMFC's
individual directors, several securitization trusts sponsored by the Company
(“affiliated defendants”) and several unaffiliated investment banks and credit
rating agencies.
On June 20, 2011, the National Credit Union Administration Board, as liquidating
agent of U.S. Central Federal Credit Union, filed an action against NMFC and
numerous other defendants in the United States District Court for the District
of Kansas, claiming that the defendants issued or underwrote residential
mortgage-backed securities pursuant to allegedly false or misleading
registration statements, prospectuses, and/or prospectus supplements.
On February 28, 2013 the Federal Housing Finance Agency, as conservator for the
Federal Home Loan Mortgage Corporation (Freddie Mac) and on behalf of the
Trustee of the NovaStar Mortgage Funding Trust, Series 2007-1 (the “Trust”), a
securitization trust in which the Company retains a residual interest, filed a
summons with notice in the Supreme Court of the State of New York, County of New
York against the Company and NMI. The notice provides that this is a breach of
contract action with respect to unspecified mortgage loans and defendant's
failure to repurchase such loans under the applicable agreements. Plaintiff
alleges that defendants, from the closing date of the transaction that created
the Trust, were aware of the breach of the representations and warranties made
and failed to notice and cure such breaches, and due to the failure of
defendants to cure any breach, notice to defendants would have been futile. On
August 19, 2013, Deutsche Bank National Trust Company, as Trustee, filed a
complaint identifying alleged breaches of representations and warranties with
respect to seven loans that were included in the earlier list of 43 loans.
See disclosure regarding HCS payroll tax matters set forth on Schedule 3.14.





--------------------------------------------------------------------------------




Schedule 3.11




Subsidiary
Number of Shares
Class of Equity Interest
Percentage of Outstanding Shares Owned by Credit Parties
Novation Holding, Inc.
10
Common
100%
Healthcare Staffing, Inc.
10,000
Common
100%



Excluded Subsidiaries:
•
2114 Central, LLC

•
NovaStar CDO Holdings, Inc.

•
NovaStar Mortgage, LLC

•
NovaStar REMIC Financing Corporation

•
NovaStar Mortgage Funding Corporation






--------------------------------------------------------------------------------




Schedule 3.14


HCS was late in processing payroll tax remittances to the Internal Revenue
Service and the State of Georgia in the second, third and fourth quarters of
2016 and for a portion of the first quarter of 2017. Penalties and interest have
been assessed for all periods. All penalties, interest and the taxes and
withholdings for the first quarter of 2017 remain unpaid.
The payroll taxes and associated penalties, interest and withholdings described
above are being addressed as described in the Closing Agreement, dated as of the
date hereof, by and among the Issuer, Novation Holding, Inc., HCS and Butler
America, LLC.


Schedule 3.15


None.






Schedule 3.18


None.





--------------------------------------------------------------------------------




Schedule 3.20


1.
Master Agreement 1001645 for Products and Professional Services, dated as of
January 21, 2016, between TierPoint, LLC (formerly CoSentry.net, LLC) and the
Issuer.



2.
Master Lease and Financing Agreement, dated as of October 30, 2015, between HCS
and Hewlett-Packard Financial Services Company.



3.
Master Subscription Agreement, dated as of October 6, 2015, between HCS and
Workday, Inc.



4.
Healthcare Staffing Agreement 2016, dated as of January 1, 2017, between HCS and
Highland Rivers Community Service Board, d/b/a Highland Rivers Health.



5.
Healthcare Staffing Agreement, dated as of June 29, 2016, between HCS and
Community Service Board of Middle Georgia.



6.
Healthcare Staffing Agreement, dated as of July 13, 2016, between HCS and
Gateway Behavioral Health Services.



7.
Healthcare Staffing Agreement, dated as of September 30, 2015, between HCS and
Cobb Douglas CSB.



8.
Cobb Douglas CSB Single Case Agreement (Avenue-Acute Unit, Boulevard-OBS Unit,
and Main Street-Crisis Receiving Center), dated as of September 14, 2015,
between HCS and Cobb Douglas CSB - Acute Unit, OBS Unit, and Crisis Receiving
Center.



9.
Healthcare Staffing Agreement, dated as of July 1, 2016, between HCS and
McIntosh Trail, CSB.



10.
Healthcare Staffing Agreement, dated as of March 16, 2016, between HCS and
Clayton Center.



11.
Healthcare Staffing Agreement, dated as of April 22, 2011, between HCS and
Albany Area CSB (contract expired but continue to service customer on a
month-to-month basis while pursuing renewal).



12.
State of Georgia Department of Behavioral Health and Developmental Disabilities
Contract, dated as of November 4, 2015, between HCS and Department of Behavioral
Health and Developmental Disabilities.



13.
Healthcare Staffing Agreement, dated as of October 19, 2015, between HCS and
Phoenix Center Community Service Board.



14.
WellStar Health System Staffing Agreement Per Diem & Local Contract, dated as of
June 27, 2008, between HCS and WellStar Health System, Inc.



15.
Pathways Center, CSB Staffing Agreement, dated as of June 7, 2016, between HCS
and Pathways Center.



16.
View Point Health, CSB Staffing Agreement for 12 month Contracts, dated as of
March 17, 2016, between HCS and View Point Health.



17.
Healthcare Staffing Agreement, dated as of August 23, 2016, between HCS and
Gilmore Center.



18.
Healthcare Staffing Agreement, dated as of August 10, 2016, between HCS and A.W.
Holdings, LLC.



19.
Healthcare Staffing Agreement, dated as of October 19, 2016, between HCS and
Ogeechee Behavioral Health.






--------------------------------------------------------------------------------






20.
Healthcare Staffing Agreement, dated as of October 11, 2016, between HCS and
Middle Flint Behavioral Healthcare.



21.
Staffing Agreement, dated as of March 5, 2014, between HCS and Jewish Family &
Career Services of Atlanta.



22.
Master Agreement for Temporary Staffing Services, dated as of September 1, 2015,
between HCS and Kaiser Foundation Health Plan of Georgia, Inc.



23.
Temporary Services Agreement Direct Patient Care Services, dated as of December
1, 2015, between HCS and Northside Hospital, Inc.



24.
Staffing Agreement, dated as of June 29, 2015, between HCS and Ridgeview
Institute, Inc.



25.
Staffing Agreement, dated as of August 16, 2016, between HCS and Sarah Adult Day
Services.



26.
Healthcare Outsourced Staffing Agreement, dated as of September 9, 2016, between
HCS and Mount Eagle Wings.



27.
Staffing Agreement, dated as of April 25, 2016, between HCS and Gentility Care.



28.
Staffing Agreement, dated as of August 8, 2016, between HCS and Dekalb
Preparatory Academy.






--------------------------------------------------------------------------------




Schedule 6.1(c)


1.
Indebtedness of HCS under Master Lease and Financing Agreement, dated as of
October 30, 2015, between HCS and Hewlett-Packard Financial Services Company.



Schedule 9.2






Issuer:


Novation Companies, Inc.
500 Grand Boulevard
Suite 201B
Kansas City, MO 64108
816.237.7000


Noteholders:


Kodiak CDO I, Ltd.
EJF Investments Manager LLC
c/o EJF Capital LLC
2107 Wilson Boulevard, Suite 410
Arlington, VA 22201
Attn: William Generous


Taberna Preferrred Funding I, Ltd.             Taberna Preferrred Funding II,
Ltd.
c/o TP Management LLC                c/o TP Management LLC
c/o Fortress Investment Group            c/o Fortress Investment Group        
1345 Avenue of the Americas, 46th Floor        1345 Avenue of the Americas, 46th
Floor
New York, New York 10105            New York, New York 10105
Attention: General Counsel - Credit Funds        Attention General Counsel -
Credit Funds
Facsimile: 917-639-9672                Facsimile: 917-639-9672
Email: gc.credit@fortress.com            Email: gc.credit@fortress.com


with a copy to:                    with a copy to:


Morgan McClure                    Morgan McClure
3290 Northside Parkway NW, Suite 350        3290 Northside Parkway NW, Suite 350
Atlanta, Georgia 30327                Atlanta, Georgia 30327
Facsimile: 404-264-4770                Facsimile: 404-264-4770





--------------------------------------------------------------------------------




EXHIBIT 1.1(a)


[FORM OF]
JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is
made by [_____________________, a ______________________] (the “Subsidiary
Guarantor”) and Novation Companies, Inc., a Maryland corporation (the “Issuer”),
in favor of the Noteholders (the “Noteholders”) party to that certain Senior
Secured Note Purchase Agreement, dated as of [____], 2017 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Note
Purchase Agreement”), by and among the Issuer, the Guarantors, and the
Noteholders. Capitalized terms used herein but not otherwise defined shall have
the meanings provided in the Note Purchase Agreement.


The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Note Purchase Agreement to
cause the Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, the Subsidiary Guarantor and the Issuer hereby agree as follows
with the Noteholders:


1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Note Purchase Agreement and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Note
Purchase Agreement. The Subsidiary Guarantor hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the applicable Transaction Documents, including, without limitation
all of the affirmative and negative covenants set forth in Articles 5 and 6 of
the Note Purchase Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
Obligations in accordance with Article 10 of the Note Purchase Agreement.


2.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Note Purchase Agreement and the schedules and exhibits thereto and
each of the Transaction Documents and the schedules and exhibits thereto. The
Subsidiary Guarantor hereby represents and warrants that, except for those
representations and warranties required to be made as of a certain date, each of
the representations and warranties set forth in Article 3 of the Note Purchase
Agreement are true and correct as of the date hereof with respect to such
Subsidiary Guarantor subject to the disclosures set forth on Schedule A hereto.


3.    The information on Schedule B to this Agreement is true and correct as of
the date hereof.


4.    The Issuer confirms that the Note Purchase Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Note Purchase Agreement, shall include all obligations of the Subsidiary
Guarantor under the Note Purchase Agreement and under each other Transaction
Document.


5.    Each of the Issuer and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Noteholders, it will
execute and deliver such further documents and do such further acts as the
Noteholders may reasonably request in accordance with the terms and conditions
of the Note Purchase Agreement in order to effect the purposes of this
Agreement.


6.    This Agreement (a) may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.


7.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Issuer and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Noteholders have caused the same to be accepted by its authorized officer, as of
the day and year first above written.


SUBSIDIARY GUARANTOR:        [SUBSIDIARY GUARANTOR]


By:                            
Name:                            
Title:                            




ISSUER:                    NOVATION COMPANIES, Inc.,
a Maryland corporation


By:                            
Name:                            
Title:                            




Acknowledged, accepted and agreed:


TABERNA PREFERRED FUNDING I, LTD.    KODIAK CDO I, LTD.


By: TP Management LLC, as attorney-in-fact     By: EJF CDO Manager LLC, its
for Taberna Capital Management, LLC, its         Collateral Manager    
Collateral Manager            By: EJF Investments Manager LLC, its
Managing Member
By:                    
Name:                            By:                    
Title:                            Name:
Title:


TABERNA PREFERRED FUNDING I, LTD.


By: TP Management LLC, as attorney-in-fact
for Taberna Capital Management, LLC, its
Collateral Manager


By:                    
Name:    
Title:





--------------------------------------------------------------------------------




Schedule A


Schedules to Note Purchase Agreement and Security Documents




[TO BE UPDATED BY ISSUER]





--------------------------------------------------------------------------------




Schedule B


Disclosure Information


Legal Name of Credit Party (and any previous legal names within the past four
months):
 
State of Organization:
 
Jurisdictions of Organization:
 
Type of Organization:
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 


Organizational Identification Number:1
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
 



[TO BE COMPLETED BY ISSUER/SUBSIDIARY GUARANTOR]


































































1 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.





--------------------------------------------------------------------------------




EXHIBIT 1.1(b)
[FORM OF]
NOTE


THE OFFER AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND THIS NOTE MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
IS IN EFFECT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS.


SENIOR SECURED PROMISSORY NOTE


$[ ]    [City/State of Issuer]
_________, 2017




FOR VALUE RECEIVED, the undersigned, NOVATION COMPANIES, INC., a Maryland
corporation (the "Maker"), hereby promises to pay to the order of [Noteholder],
a [jurisdiction and entity], its successors and assigns (collectively, the
"Holder"), the principal sum of [AMOUNT] U.S. DOLLARS ($[#########]), together
with interest on the outstanding balance hereof at the rate specified herein.


1.    This Senior Secured Promissory Note (this "Note") is one of the Notes
referred to in, and is entitled to the benefits of, the Senior Secured Note
Purchase Agreement dated as of even date herewith among the Holder, the Maker
and certain other parties (as the same may be amended, the "Note Purchase
Agreement"). The Note Purchase Agreement contains provisions, among others, for
the acceleration of the maturity hereof in certain circumstances. All
capitalized terms used herein and not otherwise defined will have the meanings
assigned to such terms in the Note Purchase Agreement.


2.    The unpaid principal balance hereof will bear interest at the variable
rate of LIBOR + 350 basis points per annum (the “Applicable Rate”), based on a
year of 360 days and actual days elapsed. Accrued interest on the unpaid
principal balance hereof will be due and payable in arrears on October 1, 2017,
and on the first day of each January, April, July and October thereafter (each
an "Interest Payment Date") and on the Maturity Date (defined below).


3.    The unpaid principal balance hereof, all accrued and unpaid interest due
hereunder and any other amounts due from the Maker to the Holder hereunder will
be due and payable on the date (the "Maturity Date") which is the earliest to
occur of (a) the date when the payment of this Note has been accelerated
pursuant to Section 7.2 of the Note Purchase Agreement, (b) upon the date of
redemption set forth in a Redemption Notice pursuant to Section 2.5 of the Note
Purchase Agreement (to the extent of the principal amount to be redeemed), or
(c) March 30, 2033.


4.    If any payment of principal or interest is not paid on the date when due,
and upon the occurrence and during the continuance of any financial covenant,
voluntary or involuntary Bankruptcy Event of Default, then any overdue payment
and the entire principal amount hereof will bear interest at the rate of 3.0%
per annum plus the Applicable Rate and will be payable on demand until such
default is cured (if capable of cure) or until all amounts due hereunder are
paid in full, which interest is payable upon demand. If any amount due under
this Note is not paid when due, the Maker will pay reasonable attorneys' fees
and other reasonable costs of collection in accordance with Section 9.5(a) of
the Note Purchase Agreement.


5.    Payments hereunder will be made in accordance with Section 2.4 of the Note
Purchase Agreement. Subject to the provisions of the next sentence, the Maker
may redeem this Note in whole or in part at any time. Any redemption of the Note
will be at a redemption price equal to 101% of the principal amount of Notes
redeemed plus accrued and unpaid interest thereon, if any, to the redemption
date. Any partial prepayment shall be in an amount equal to $500,000 or a higher
integral multiple of $100,000.


6.    The Maker hereby: (a) waives presentment for payment, demand, notice of
protest and all other notices (not expressly provided for in this Note or the
Note Purchase Agreement) in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note; (b) agrees that
its liability is unconditional without regard to the liability of any other
party and will not be affected in any manner by any indulgence, extensions of
time, renewal, waiver or modification granted or consented to by the Holder at
any time; (c) consents to any and all indulgences, extensions of time, renewals,
waivers or modifications granted or consented to by the Holder at any time; and
(d) agrees that additional makers, endorsers, guarantors or sureties may become
parties to this Note or the Note Purchase Agreement without notice to it and
without affecting its liability under this Note.







--------------------------------------------------------------------------------




7.    This Note: (a) may be amended only by a writing signed by the Maker and
the Holder; (b) may not be assigned or otherwise transferred, whether by
operation of law or otherwise, (i) by the Maker without the prior consent of the
Holder or (ii) by the Holder, except as permitted under Section 8.2 of the Note
Purchase Agreement; (c) is governed by, and will be construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
law rules (other than Section 5-1401 of the New York General Obligations Law);
and (d) is binding upon the Maker and its successors and permitted assigns, and
will inure to the benefit of the Holder and its successors and permitted
assigns.




NOVATION COMPANIES, INC.




By:    
Title:







--------------------------------------------------------------------------------




EXHIBIT 1.1(c)


[FORM OF]
PERMITTED ACQUISITION CERTIFICATE


TO:        The Investors under the Note Purchase Agreement (as defined below)


RE:
Senior Secured Note Purchase Agreement, dated as of [____], 2017, by and among
Novation Companies, Inc., a Maryland corporation (the “Issuer”), the Guarantors,
the Collateral Agent, and the Noteholders party thereto (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Note
Purchase Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Note Purchase Agreement)



DATE:        [Date]
    


[Insert applicable Credit Party] intends to acquire (the “Acquisition”) [_____]
(the “Target”) or certain assets thereof as specified below. The undersigned
officer of the Issuer, hereby certifies that:


(a)    The Acquisition is of [check applicable box]:


All or substantially all of the assets or a majority of the outstanding Voting
Stock or economic interests of a Person that is incorporated, formed or
organized in the United States that is a type of business (or assets used in a
type of business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 of the Note Purchase Agreement.


A Person that is incorporated, formed or organized in the United States by a
merger, amalgamation or consolidation or any other combination with such Person
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.3 of the Note Purchase Agreement.


Any division, line of business or other business unit of a Person that is
incorporated, formed or organized in the United States that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3 of the Note
Purchase Agreement.


(b)    No Default or Event of Default exists or would exist after giving effect
to the Acquisition.


(c)    After giving effect to the Acquisition on a Pro Forma Basis, the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 5.9 of the Note Purchase Agreement, as demonstrated by the financial
covenant calculations set forth on Schedule A attached hereto.


(d)    The Credit Parties [have complied/shall comply] with Section 5.10 of the
Note Purchase Agreement, to the extent required to do so thereby.


(e)    Attached hereto as Schedule B is a description of the material terms of
the Acquisition (including a description of the business and the form of
consideration).


(f)    Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements] of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date.


(g)    Attached hereto as Schedule D are the Consolidated projected income
statements of the Issuer and its Subsidiaries (giving effect to the
Acquisition).
        
(h)    Attached hereto as Schedule E are the quality of earnings report for the
Target and the market analysis report for the Target, in each case to the extent
prepared.


(i)    The Acquisition is not a “hostile” acquisition and has been approved by
the Board of Directors and/or shareholders (or their respective equivalents) of
the applicable Credit Party and the Target.







--------------------------------------------------------------------------------




(j)    The aggregate consideration (including without limitation earn outs or
deferred compensation or non-competition arrangements and the amount of
Indebtedness and other liabilities incurred or assumed by the Parent and its
Subsidiaries) paid by the Issuer and its Subsidiaries (A) for the Acquisition
(or series of related acquisitions) will not exceed $[ ] and (B) for all
acquisitions made during the term of the Note Purchase Agreement will not exceed
$[ ] after giving effect to the Acquisition.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


NOVATION COMPANIES, Inc.,
a Maryland corporation


By:                    
Name:                    
Title:    





--------------------------------------------------------------------------------




Schedule A


Financial Covenant Calculations




[TO BE COMPLETED BY ISSUER]





--------------------------------------------------------------------------------




Schedule B


Description of Material Terms




[TO BE COMPLETED BY ISSUER]





--------------------------------------------------------------------------------




Schedule C


[Audited Financial Statements] [Management-Prepared Financial Statements]




[TO BE COMPLETED BY ISSUER]





--------------------------------------------------------------------------------




Schedule D


Consolidated Projected Income Statements




[TO BE COMPLETED BY ISSUER]





--------------------------------------------------------------------------------




Schedule E


Quality of earnings report for the Target and a market analysis report for the
Target


[TO BE COMPLETED BY ISSUER]



